 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 222 
Davey Roofing, Inc. 
and United Union of Roofers, 
Water Proofers, and Allied Workers, Local 162, 
AFLŒCIO. 
 Case 28ŒCAŒ16394
 February 19, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
SCHAUMBER 
 AND WALSH  On September 28, 2001, Administrative Law Judge 
Burton Litvack issued the att
ached decision. The central 
issues1 in this case are whether the judge correctly found 
that the Respondent violated Section 8(a)(3) and (1) of 
the Act by laying off employees Celestino Gonzales, 
Martin Gonzalez, and Ricardo Camarena, and by dis-
charging employees Jesus Camargo and Jose Ramirez.
2   The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.
3With regard to the central i
ssues in this case, we agree 
with the judge™s conclusions that the Respondent vio-
lated Section 8(a)(3) and (1) of the Act when it laid off 
employees Celestino Gonzales, Martin Gonzalez, and 
                                                          
                                                           
1 Other issues presented are whether the judge correctly found that 
the Respondent violated Sec. 8(a)(1) of the Act by interrogating Jose 
Ramirez about his union activities and by conditioning Ramirez™ rein-
statement on his agreement to refrain from union activity. 
No exceptions were filed to the j
udge™s dismissal of the allegations 
that the Respondent, by the actions of Salvador Guardado, interrogated 

employee Jesus Camargo about hi
s union activities, unlawfully en-
gaged in surveillance of employees
™ union activities, informed employ-
ees that it would be futile for them to support the Union, and threatened 

employees with suspension and discharge for supporting the Union. 
2 The Respondent filed exceptions 
and a supporting brief, and the 
General Counsel and the Charging Party filed answering briefs.  The 

Respondent filed reply briefs.  The 
General Counsel and the Charging 
Party filed cross-exceptions and supporting briefs.  The Respondent 
filed answering briefs.  
3 The Board has considered the decisi
on and the record in light of the 
exceptions, cross-exceptions, and briefs and has decided to affirm the 

judge™s rulings, findings, and conclusi
ons only to the extent consistent 
with this Decision and Order and to adopt the recommended Order.  
The General Counsel and the Respondent have excepted to some of 
the judge™s credibility findings.  The Board™s established policy is not 

to overrule an administrative law ju
dge™s credibility resolutions unless 
the clear preponderance of all the relevant evidence convinces us that 

they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), 
enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the 
record and find no basis for reversing the findings. 
In addition, the Respondent contends in its exceptions that some of 
the judge™s findings and conclusions 
demonstrate bias and prejudice.  
On careful examination of the judge
™s decision and the entire record, 
we are satisfied that such contentions are without merit. 
We shall modify the judge™s recommended Order to conform to the 
violations found, and in accord with 
Excel Container, 325 NLRB 17 
(1997), and 
Indian Hills Care Center, 
321 NLRB 144 (1996).  We shall 
substitute the attached notice in accordance with our decision in Ishi-
kawa Gasket America, Inc.
, 337 NLRB 175 (2001). 
Ricardo Camarena.
4  Contrary to the judge however, we 
find that the Respondent did not violate Section 8(a)(3) 
and (1) of the Act when it discharged employees Jose 
Ramirez and Jesus Camargo.  We conclude that the Re-

spondent established that it would have discharged these 
employees for insubordinatio
n even in the absence of 
their union activities.   
A. Background 
The Respondent is a California-based roofing contrac-
tor that does business in Las Vegas, Nevada.  Patrick 
Kay is the Respondent™s vice president of operations; 
Steve Howard is the manager of the Respondent™s Las 
Vegas office and warehouse; and Salvador Guardado is a 
field superintendent for the Respondent at its Las Vegas 
facility.  The Respondent™s employees in Las Vegas are 

classified as operators, load
ers, or roofersŠdepending on 
their work duties. 
A campaign to represent the Respondent™s residential 
roofing employees was launched in the summer 1999 by 
the United Union of Roofers, Water Proofers, and Allied 
Workers, Local 162, AFL
ŒCIO (the Union).  The Re-
spondent™s knowledge of the Union™s organizing activi-
ties is not in dispute.   
On Friday, January 21, 2000,
5 a union-sponsored or-
ganizing rally was conducted 
at the Employer™s Las Ve-
gas facility.  Between 50 and 60 employees participated 
in the rally, which lasted approximately 1 to 1-1/2 hours.  

Employees Gonzales, Gonzalez, Ramirez, and Camargo 
attended the rally.  During the rally, employees wore 
prounion T-shirts and shouted their support for the Un-

ion.  The employees also attempted to present to Man-
ager Steve Howard a petition asking the Respondent to 
sign a collective-bargaining ag
reement with the Union.  
The petition was signed by 61 of the Respondent™s ap-

proximately 76 employees including Gonzales, Gon-
zalez, Camarena, Ramirez, and Camargo.  Howard re-
fused to accept the petition, claiming that he lacked the 
authority to ﬁdealﬂ with it.  Later that day, the Union sent 

a copy of the petition to the Respondent™s Las Vegas 
facility by facsimile.   The Respondent then sent a copy 
of the petition to its Irvine office where it was received 

on Monday, January 24.   
On January 24, the Respondent laid off employees 
Gonzales, Gonzalez, and Camarena, citing a slowdown 

in the Respondent™s business
.  On January 27, the Re-
spondent terminated employ
ees Ramirez and Camargo 
 4 We also agree with the judge™s finding that the Respondent vio-
lated Sec. 8(a)(1) of the Act by 
interrogating employee Jose Ramirez 
and by conditioning Ramirez™ rein
statement upon his renunciation of 
support for the Union. 
5 All dates refer to 2000 unless otherwise indicated. 
341 NLRB No. 27 
 DAVEY ROOFING
, INC. 223
for failing to sign safety warn
ings acknowledging safety 
violations at the worksite. 
In late January or early February, Vice President Pat-
rick Kay asked Ramirez if he ﬁwas with the Unionﬂ and 
then told him that ﬁif [he] took [his] signature off of the 
petition . . . [Kay] could help [Ramirez] to get back [his] 
job.ﬂ    
B. Layoffs of Gonzales, Gonzalez, and Camarena 
Under 
Wright Line, 
251 NLRB 1083 (1980), enfd. 662 
F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 

(1982), the General Counsel has the burden of showing 
that protected conduct was 
a motivating factor in the 
employer™s decision.  If the General Counsel meets this 

burden, then the burden of persuasion shifts to the em-
ployer to prove its affirmative defense that it would have 

taken the same action even if the employee had not en-
gaged in protected activity.   
1. Union activity was a motivating factor in the decision 
to lay off Gonzales, 
Gonzalez, and Camarena
 The judge concluded, and we
 agree, that the General 
Counsel met his burden of showing that the union activ-
ity of the alleged discriminatees was a motivating factor 
in the Respondent™s decision to lay them off.  First, as 
the judge found, it is undisputed that the Respondent 

knew of the union activity of
 Gonzales, Gonzalez, and 
Camarena.  All three signed the petition, received by the 

Respondent, requesting that
 the Respondent sign a col-
lective-bargaining agreement with the Union.    
Second, the judge properly relied on the Respondent™s 
timing of the layoffs as evidence of unlawful motivation.  

It is well settled that the timing of an employer™s action 
in relation to known union activity can supply reliable 
and competent evidence of
 unlawful motivation.  
Power 
Equipment Co.,
 330 NLRB 70, 74 (1999); 
Abbey™s 
Transportation Services,
 284 NLRB 698 (1987), enfd. 
837 F.2d 575 (2d Cir. 1988).  Here, the timing of the 
layoffs supports a finding of unlawful motivation.  The 
Respondent laid off Gonzales
, Gonzalez, and Camarena 
the next business day after the union rally on January 21, 
and on the same day that it
s Irvine office received the 
petition from the Union, which each of them had signed.  
Third, the judge correctly fo
und evidence of animus in 
Vice President Kay™s unlawful interrogation of employee 
Ramirez and Kay™s offering of reemployment with the 

Respondent to Ramirez if he
 abandoned his support for 
the Union.  According to the credited testimony, Kay 

asked Ramirez, who had been discharged a week earlier, 

whether he was still ﬁwith the union.ﬂ  Kay then told 
Ramirez that if he would remove his signature from the 
union petition Kay would help Ramirez to get his job 
back.  While this conversatio
n took place after the Janu-ary 24 layoffs, it is evident that the Respondent harbored 
animus toward the recent uni
on activity of its employees 
and was striving to ensure that its employees rejected the 

Union.  
2. The Respondent failed to show that it would have laid 
off Gonzales, Gonzalez, and Camarena for 
 economic reasons even in the absence of  
their union activity  
We also agree with the judg
e™s conclusion that the Re-
spondent failed to establish its affirmative defense.  The 

Respondent asserts that it la
id off Gonzales, Gonzalez, and Camarena because of a business slowdown.  The 

judge, however, found that Vice President Kay, the Re-
spondent™s witness, gave inco
nsistent and uncorroborated 
testimony regarding the slowdown of available work, 
while Celestino Gonzales credibly testified that at the 
time of the layoffs, his crew had been working between 8 
and 10 hours a day, 6 or 7 days a week.  Further, Celes-

tino Gonzalez credibly testified that at the time of the 
layoff there was enough work 
for a week or two and that 
numerous houses were in the construction process, which 
would eventually require placement of roofing materials.  
The record supports these findings. 
Finally, the judge observed that the Respondent failed 
to offer corroborating documentation of a slowdown in 

work either generally or specifically at the housing de-
velopment where Gonzales, 
Gonzalez, and Camarena 
were assigned.  The absence of such documentation is 
significant here, where the only evidence proffered in 
support of the business slowdown is inconsistent and 

uncorroborated oral te
stimony. See, e.g., 
Reeves Rubber, 
Inc., 
252 NLRB 134, 143 (1980) (having advanced an 
economic defense for a layoff made in suspicious cir-
cumstances, it was incumbent on employer to proffer 

more than oral testimony). 
In these circumstances, we agree with the judge™s con-
clusion that the Respondent failed to demonstrate by a 

preponderance of the evidence that it would have laid off 

Gonzales, Gonzalez, and Camarena for economic reasons 
even in the absence 
of their union activity
. C. Discharges of Ramirez and Camargo 
The judge concluded that th
e Respondent violated Sec-
tion 8(a)(3) and (1) of the Act when it discharged em-

ployees Ramirez and Jesus Camargo purportedly for re-

fusing to sign warnings acknowledging safety violations 
at the worksite.  We disagree. 
The Respondent contends that the refusal of Ramirez 
and Camargo to sign the warnings constituted insubordi-

nation in disregard for worksite safety.  It argues that it 
discharged Ramirez and Camargo for such insubordina-

tion and that it would have done so even in the absence 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 224 
of their union activity.  The judge found that the Respon-
dent™s asserted defense of insubordination failed because 
the testimony of Vice President Patrick Kay and Supervi-
sor Salvador Guardado concerning the Respondent™s 

decisionmaking process and its rationale for the dis-
charges was ﬁantithetical in nature and unworthy of be-
lief.ﬂ  The judge concluded that the Respondent™s de-

fense was a pretext for ridding itself of union supporters.  
The record does not support the judge™s conclusion. 
The Respondent™s system (SWEEP), which monitors 
and enforces compliance with safety provisions, has ex-

isted since early 1999.  When safety violations are found, 
the violators receive warnings and are asked to sign 
them.  In October 1999 Camargo received and signed a 
safety warning for an unsecured ladder, and Ramirez 

received and signed a warning for an unsecured ladder 
and hardhat violation. 
On January 26, Supervisor Guardado visited several 
jobsites to conduct the monthly safety sweep.  There is 

no dispute that Camargo and Ramirez committed safety 
violations that day.  Guardado found roofer Camargo 

working on a rooftop with an unsecured ladder and no 
hard hat.  Guardado issued him a warning, which 
Camargo refused to sign.  That same day Guardado en-

countered Ramirez on a metal installation project with an 
unsecured ladder.  Guardado issued him a warning, 
which Ramirez also refused to
 sign.  In all, Guardado 
issued 12 warnings that day and Camargo and Ramirez 
were the only employees who refused to sign.  When 
Guardado informed Kay by telephone that the two em-
ployees had refused to sign, Kay determined that the re-
fusals were insubordinate, warranting discharge. Prior to 
this, no employee, including Camargo and Ramirez, had 
ever refused to sign a safety warning. 
While the dissent makes much 
of the fact that Kay and 
Guardado gave differing testimony concerning the par-

ticulars of the telephone conversation that resulted in the 
decision to discharge, we are not persuaded that this dif-

ference supports the judge™s finding that the Respondent 
did not in fact rely on the refusals to sign the safety 
warnings, but used them as a pretext for retaliation 

against union activity. 
Concededly, the versions of Kay and Guardado are 
somewhat different from each other.  In essence, Kay 

said that he would discharge Ramirez and Camargo if 
they persisted in their insubordinate refusal to sign.  
Guardado testified that Kay told him to discharge Rami-

rez and Camargo for their initial refusal to sign, i.e., 
Guardado does not mention a second chance for Ramirez 
and Camargo.  In our view, this difference cannot ob-

scure the fact that Ramirez and Camargo were dis-
charged for an insubordinate refusal to sign, whether it 

be for a first refusal or a persistent refusal.   
Nor do we find evidence of 
the disparate treatment of 
Ramirez and Camargo, which would support a finding of 

pretext. Contrary to the dissent™s assertion, there are no 
other similarly situated employees against which to com-
pare the Respondent™s tr
eatment of Ramirez and 

Camargo.  No other employees have ever refused to sign 
safety warning notices.  Nor is there evidence of disci-
pline for other conduct involving safety matters.   
Our colleague says that there was disparate treatment 
as between two employee-figh
ters (Rickie Leinenweaver 
and Manuel Ramos Jr.) and the two alleged discrimina-
tees.  Our colleague asserts that fighting is a safety issue, 
and thus there is disparate 
treatment.  However, even 
assuming arguendo that fighting 
involves a safety hazard, 
the essential point is that the two alleged discriminatees 

were not fired for a safety violation.  Rather, they were 

fired for insubordinate refusals to acknowledge the safety 
violations.  
Further, there is no disparate treatment as between em-
ployee Hooker and the alleged discriminatees.  Conced-
edly, Hooker ignored a supervisor™s instruction, and this 
may have constituted insubordination.  However, his 

insubordination did not involve a safety matter.  The in-
subordination here did involve a safety matter.  Thus, 
there is no disparity as be
tween the treatment of Hooker 
and the treatment of the alleged discriminatees.
6   Finally, we recognize that Kay told Ramirez, after the 
discharge, that he would give Ramirez his job back if he 

would take his name off the union petition.  However, 
the fact that Kay would rescind the discharge upon that 
condition does not controvert the point that the discharge 
itself was for cause.   
For all of these reasons, we conclude that the Respon-
dent has established that it would have discharged Rami-

rez and Camargo absent their union activities.  We, there-
fore, dismiss this allegation of the complaint.  
                                                          
 6 Chairman Battista finds, contrary 
to the dissent, that the record 
shows that the Respondent also discharged another employee for in-
subordinate conduct.  Thus, GC Exh. 10(h) is a discharge notice issued 

to employee Rosa Martinez.  It states that the Respondent fired Marti-
nez for insubordination when she le
ft payroll checks out in the open 
where they were subject to theft.  In
structed by her supervisor to place 
all paychecks under lock and key, Martinez answered that her own 
methods had always worked in the past and suggested that the supervi-
sor pass the checks out herself.  The discharge notice goes on to state 

that this kind of behavior ﬁis cons
idered insubordination and is grounds 
for immediate termination under the Company™s personnel policies.ﬂ 
Although the judge generally discredited the Respondent™s witness, 
GC Exh. 10(h) speaks for itself.  Indeed, the judge acknowledged that 
the Respondent discharged Martinez 
for insubordination.  See sec. 
IV,A,par. 16, and fn. 60, of the judge™s decision.   
  DAVEY ROOFING
, INC. 225
AMENDED 
CONCLUSIONS OF 
LAW Delete the judge™s Conclusion of Law 4 and renumber 
the subsequent paragraphs. 
ORDER  The National Labor Relations Board orders that the 
Respondent, Davey Roofing, Inc., Las Vegas, Nevada, 
its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Interrogating its employees regarding their union 
membership, sympathies, or activities. 
(b) Conditioning its reinstatement of discharged em-
ployees upon their renunciation of their support for the 

Union. 
(c) Laying off employees becau
se of their support for the Union. 
(d) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed to them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
Celestino Gonzales, Martin
 Gonzalez, and Ricardo 
Camarena full reinstatement to their former jobs or, if 

those jobs no longer exist, to substantially equivalent 

positions, without prejudice to their seniority or any 
other rights or privileges they previously enjoyed. 
(b) Make Celestino Gonzales, Martin Gonzalez, and 
Ricardo Camarena whole for any loss of earnings and 

other benefits suffered as a result of the discrimination 
against them, in the manner set forth in the remedy sec-

tion of the judge™s decision. 
(c) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful layoffs of 
Celestino Gonzales, Martin
 Gonzalez, and Ricardo 
Camarena, and within 3 days thereafter notify them in 
writing that this has been done and that their unlawful 
layoffs will not be used against them in any way. 
(d) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 

electronic copy of such records if stored in electronic 

form, necessary to analyze the amount of backpay due 
under the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
its facility in Las Vegas, Nevada, copies of the attached 

notice marked ﬁAppendix.ﬂ
7  Copies of the notice, in 
                                                          
                                                                                             
7 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
English and Spanish on forms provided by the Regional 
Director for Region 28, after being signed by the Re-
spondent™s authorized represen
tative, shall be posted by 
the Respondent and maintained for 60 consecutive days 

in conspicuous places includi
ng all places where notices 
to employees are customarily 
posted.  Reasonable steps 
shall be taken by the Respondent to ensure that the no-

tices are not altered, defaced, or covered by any other 
material.  In the event that
, during the pendency of these 
proceedings, the Respondent has gone out of business or 
closed the facility involved in these proceedings, the Re-
spondent shall duplicate and mail, at its own expense, a 
copy of the notice to all current employees and former 
employees employed by the Respondent at any time 
since January 24, 2000.  
(f) Within 21 days after service by the Region, file 
with the Regional Director a sworn certification attesting 
to the steps that the Respondent has taken to comply. 
 MEMBER 
WALSH, dissenting in part. 
I join the majority in concluding that the Respondent 
violated Section 8(a)(1) of the Act by unlawfully interro-
gating employee Jose Ramirez and by conditioning Ra-
mirez™ reemployment on his abandonment of the Union.  

I also join the majority in finding that the Respondent 
laid off employees Celestino 
Gonzales, Martin Gonzalez, and Ricardo Camarena in violation of Section 8(a)(3) and 
(1).  However, I disagree with the majority™s dismissal of 
the allegation that the Respondent violated Section 
8(a)(3) and (1) by discharging employees Jose Ramirez 
and Jesus Camargo.  The judge properly found that the 
Respondent™s reas
ons for discharging Ramirez and 
Camargo were a pretext for retaliation against their union 
activity.  
Background 
Ramirez and Camargo participated in the union orga-
nizing campaign in the summer 1999.  Together with 
some 60 employees, they attended a rally on January 21, 

2000,
1 at the Respondent™s Las Vegas facility.  Ramirez 
and Camargo signed a union petition asking the Respon-

dent to sign a collective-bargaining agreement with the 

Union, which the Union attempted to present to the Re-
spondent at the January 21 ra
lly and which was received 
by the Respondent on January 24.   
During a routine safety sweep on January 26, Ramirez 
and Camargo were cited for not securing a ladder and 
Camargo was additionally cited for not wearing a hard-

hat.  When Supervisor Salvador Guardado asked them to 
 tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
1 All dates are in 2000 unless otherwise indicated.  
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 226 
sign a warning acknowledging these safety violations, 
Ramirez and Camargo refused to do so. The Respondent 
discharged Ramirez and Camargo allegedly for insubor-
dination by refusing to sign the warnings. 
About a week after his discha
rge, Ramirez returned to 
the Respondent™s office to get his final paycheck.  Rami-

rez saw Vice President Patrick Kay who asked Ramirez 

if he ﬁwas with the Union.ﬂ 
 Kay then told Ramirez that 
if he would take his name off of the petition Kay would 

help Ramirez to get his job back.   
The union activities of Ramirez and Camargo were a 
motivating factor in the Respondent™s 
 decision to discharge them  
The majority has found, and 
I agree, that the General 
Counsel established under 
Wright Line
, 251 NLRB 1083 
(1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 
455 U.S. 989 (1982), that the union activity of Gonzales, 
Gonzalez, and Camarena was 
a motivating factor in the 

Respondent™s decision to la
y off the three employees.  
For essentially the same reasons, the General Counsel 
has shown that the union activity of Ramirez and 

Camargo was a motivating factor in the Respondent™s 
decision to discharge them.  Thus, Ramirez and Camargo 
participated in the union rally on January 21 and signed 
the union petition asking the Respondent to sign a collec-
tive-bargaining agreement with
 the Union.  The Respon-
dent™s receipt of the union petition, signed by Ramirez 
and Camargo, establishes the Respondent™s knowledge 
of their union support.  The timing of the discharges of 
Ramirez and Camargo, occurring only 3 days after the 

Respondent received the union petition, establishes the 
Respondent™s animus toward union activity.  The Re-
spondent™s animus is further established by its unlawful 
layoff of Gonzales, Gonzalez
, and Camarena.  Finally, 
the Respondent™s unlawful interrogation of Ramirez and 
its conditioning of Ramirez™ reemployment on his aban-
donment of the Union is additional evidence of animus 
toward the union activity of its employees.   
The Respondent has not shown that it would have dis-
charged Ramirez and Camargo for insubordination  
in refusing to sign safety warnings even in the 
 absence of their union activity 
The Respondent asserts that it discharged Ramirez and 
Camargo for insubordination in connection with their 

refusals to sign warnings acknowledging safety viola-
tions committed by them on January 26.  There is no 
question that Ramirez and Camargo committed the safety 

violations and refused to honor Supervisor Guardado™s 
request for them to sign warnings acknowledging the 
violations. This is not a cas
e, therefore, where the rea-
sons asserted for the discharge are false.  The inquiry 
does not end with this finding, however. An employer 

cannot simply present a legitimate reason for its action 
but must persuade by a preponderance of the evidence 
that it would have taken the same action for this reason 

even in the absence of union activity.  
Power Equipment 
Co.
, 330 NLRB 70, 74 (1999); 
Kellwood Co., 
299 NLRB 
1026, 1028 (1990).  Where ﬁthe evidence establishes that 

the reasons given for the Respondent™s action are pretex-
tualŠthat is, . . . not in fact relied uponŠthe Respondent 
fails by definition to show that it would have taken the 

same action for those reasons, 
absent protected conduct.ﬂ  
Golden State Foods Corp.
, 340 NLRB No. 56, slip op. at 
4 (2003), citing 
Limestone Apparel Corp., 
255 NLRB 
722 (1981).  The Respondent here has failed to make the 
required showing.   
First, the judge properly found that the differences be-
tween the testimonies of Vice President Kay and Super-
visor Guardado regarding the Respondent™s decision-

making process for discharging Ramirez and Camargo 
rendered the Respondent™s defense ﬁnot worthy of be-
lief.ﬂ  Kay and Guardado gave wholly different accounts 

of what transpired after Ramirez and Camargo refused to 
sign the warning notices.  According to Kay, who spoke 
to Guardado after Guardado learned that the employees 

would not sign, Guardado was instructed by Kay to go 
back to Ramirez and Camargo and to reassure them that 
they would not be terminated if they signed the warnings.  
Kay testified that he concluded that Ramirez and 
Camargo should be terminated only after the employees 
continued to refuse to sign th
e warnings the second time.  
Guardado™s testimony sharply contradicted Kay™s ac-
count.  Guardado testified that, upon first learning that 

Ramirez and Camargo refused to sign, Kay immediately 
ordered that they be termin
ated for their conduct.  Al-
though Kay testified that Ramirez and Camargo were 

terminated not only for refusing to sign the warning no-
tices, but also because the employees acted disrespect-
fully toward Guardado, Guardado denied that either Ra-
mirez or Camargo acted disrespectfully in any way to-
ward him.   
Faced with such variance in
 testimony, the judge prop-
erly found that the Respond
ent™s asserted reasons for 
discharging Ramirez and Camargo were ﬁnot worthy of 
belief.ﬂ  While the alleged discriminatees had refused to 

sign the warnings of safety violations, the judge essen-
tially found that the Respondent had not in fact relied on 
their refusal to do so; the Respondent had instead seized 

upon the refusals as a pretext for retaliation against union 
activity.     
The finding of pretext is further supported by the Re-
spondent™s harsh treatment of Ramirez and Camargo.  

The record shows that the 
Respondent has merely sus-
  DAVEY ROOFING
, INC. 227
pended other employees for serious acts of misconduct, 
while it discharged Ramirez and Camargo for refusing to 
sign a warning.  As noted in General Counsel™s Exhibit 
10, employees Rickie Leinenweaver and Manuel Ramos 

Jr., in May 2000, engaged in fighting and abusive lan-
guage at the worksite.  Each employee was suspended 5 
days for their misconduct.  In addition, employee David 

Hooker ignored his supervisor™s instructions to report to 
the designated jobsite of a key customer.  Hooker™s fail-
ure to follow instructions resulted in damage to customer 
relations.  He was suspended for 3 days.   
The majority would discount
 the evidence of Leinen-
weaver, Ramos, and Hooker™s lesser discipline for seri-
ous misconduct because it doe
s not involve safety mat-
ters.  This distinction does not bear scrutiny.  A fight on 
the worksite endangers the sa
fety of all the employees 
working at the time.  It is at least as serious a matter as a 

refusal to sign a safety warning.  Further, while Hooker™s 

insubordination in ignoring a supervisor™s instructions 
did not involve a safety matter, it was serious misconduct 
that damaged relations with a key customer.  Yet Hooker 
was simply suspended for 3 days. 
As my colleagues acknowledge, the Respondent vio-
lated the Act subsequent to discharging these employees 
by informing Ramirez that he could have his job back if 
he took his name off a union petition.  The fact that the 
Respondent was willing to take this allegedly insubordi-

nate employee back, if he would only renounce an act 
which evidenced his support of the Union, is further evi-
dence that the Respondent wa
s not truly concerned with 
the insubordination of these employees, but was actually 
concerned about their union activities.  
Finally, the Respondent™s safety policies and proce-
dure manual does not contain 
a requirement that employ-
ees sign safety warnings.  Nor does it mention any pun-
ishment for failure to sign warnings.  The absence of 
such provisions belies the Respondent™s assertion that 
signing safety violation warnings is of such importance 

that failure to sign the warnings warrants immediate dis-
charge.     
For these reasons, the Respondent failed to establish its 
affirmative defense, leaving intact the General Counsel™s 

showing that the Respondent discharged Ramirez and 
Camargo for their union activity.  
 APPENDIX 
 NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit or protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT interrogate you regarding your union 
membership, sympathies, or activities. 
WE WILL NOT condition your reinstatement from dis-
charge upon your renunciation of support for the Union. 
WE WILL NOT lay off employees because of their sup-
port for the Union. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
set forth above.   
WE WILL, within 14 days of the date of the Board™s Or-
der, offer Celestino Gonzales
, Martin Gonzalez, and Ri-
cardo Camarena full reinstatement to their former jobs 

or, if those jobs no longer exist, to substantially equiva-
lent positions, without prejudice to their seniority or any 

other rights or privileges previously enjoyed. 
WE WILL make Celestino Gonzales, Martin Gonzalez, 
and Ricardo Camarena whole for any loss of earnings 

and other benefits resulting from their layoffs, less any 
net interim earnings, plus interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-
ful layoffs of Celestino Gon
zales, Martin Gonzalez, and 
Ricardo Camarena, and 
WE WILL, within 3 days thereaf-
ter, notify them in writing that this has been done and 

that the layoffs will not be used against them in any way.  
 DAVEY ROOFING
, INC.  John Giannopoulos, Esq., 
for the General Counsel
. Thomas Lenz, Esq. (Atkinson, 
Andelson, Loya, Ruud & Romo), 
of Cerritos, California, for the Respondent.
 Barry S. Jellison, Esq. (Davis, Cowell & Bowe), 
of San Fran-cisco, California, and
 Antonio Diaz
, Local Organizer, of Las Vegas, Nevada, for the Charging Party
. DECISION STATEMENT OF THE 
CASE BURTON LITVACK
, Administrative Law Judge.  The original 
and amended unfair labor practice charges in this case were 
filed by United Union of Roofers, Water Proofers, and Allied 
Workers, Local 162, AFLŒCIO (the Union) on March 21 and 
May 25, 2000, respectively. After 
an investigation, on May 25, 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 228 
2000, the Regional Director for Region 28 of the National La-
bor Relations Board (the Board) 
issued a complaint, alleging 
that Davey Roofing, Inc. (Respondent) engaged in, and is en-

gaging in, acts and conduct violative of Section 8(a)(1) and (3) 
of the National Labor Relations Act (the Act). The Respondent 
timely filed an answer, denying the alleged unfair labor prac-
tices. Pursuant to a notice of hearing, the above-described mat-
ter came to trial before me on October 23Œ26, 2000, in Las Vegas, Nevada. At the trial, all parties were afforded the oppor-
tunity to examine and to cross-examine each witness, to intro-

duce all relevant documentary a
nd other evidence, to orally 
argue their legal positions, and to file posthearing briefs. Coun-

sel for the General Counsel and counsel for Respondent filed 
posthearing briefs, each of whic
h has been carefully consid-
ered. Accordingly, based on the entire record, including the 

posthearing briefs and my assessment of the demeanor, while 
testifying, of each of the witnesses, I make the following 
FINDINGS OF FACT
 I. JURISDICTION
 Respondent, a State of Californi
a Corporation, maintains a 
place of business, consisting of 
an office and warehouse, in Las 
Vegas, Nevada (Las 
Vegas facility), where it is engaged as a 
roofing contractor in the building and construction industry, 

performing primarily 
residential roofing work. In the normal 
course and conduct of its business operations, during the 12-

month period ending March 21, 2000, Respondent derived 
gross revenues in excess of $500,000 and purchased and re-
ceived at its Las Vegas facility goods and products valued in 
excess of $50,000, directly from 
sources located outside the State of Nevada. Respondent admits
 that it is an employer en-
gaged in commerce within the m
eaning of Section 2(2), (6), and (7) of the Act. 
II. LABOR ORGANIZATION
 Respondent admits that the Union is a labor organization 
within the meaning of Section 2(5) of the Act. 
III. THE ISSUES The General Counsel alleges 
that Respondent engaged in 
conduct violative of Section 8(a)(1) and (3) of the Act by, on or 
about January 25, 2000, laying off and refusing to recall its 
employees, Celestino Gonzales, Martin Gonzalez, and Ricardo 
Camarena,1 and by, on or about January 26, 2000, discharging 
                                                          
                                                                                             
1 Alleged discriminatee Ricardo Cama
rena failed to appear and tes-
tify at the trial, and counsel for the General Counsel offered no expla-
nation for Camarena™s failure to do so
 and refused to move to dismiss 
the complaint allegations as to him. In these circumstances and believ-
ing that Respondent™s counsel effectively had been denied the opportu-

nity to cross-examine Camarena a
nd that, therefore, Respondent would 
be denied due process, I informed
 the parties I would neither make 
findings as to the said alleged discriminatee nor, in the event I found 

merit to the complaint allegations, 
award him any remedy. Subsequent 
to the close of the hearing, having r
econsidered the issue, I clearly erred 
in my ruling. Thus, in 
Riley Stoker Corp.,
 223 NLRB 1146, 1147 
(1976), the Board held that ﬁif . . . the record sustains the allegations of 
unlawful discrimination against disc
harged employees, their testimony 
is not a sine qua non for relief under the Act.ﬂ  More recently, in 
Ka-and refusing to reinstate its empl
oyees, Jesus Camargo and Jose 
Ramirez.  Further, the General 
Counsel alleges that Respondent 
acted in violation of Section 8(a
)(1) of the Act by engaging in 
surveillance of its employees™ 
union activities, by interrogating 
employees as to thei
r activities and support for the Union, by 
threatening employees with suspension and/or discharge be-
cause of their union activities, 
by informing employees that 
their support for the Union would by futile, and by conditioning 
reinstatement of employees upon their agreement to refrain 
from engaging in activities in support of the Union.  
Respondent denied the commission of the alleged unfair la-
bor practices and contends that 
alleged discriminatees Camargo 
and Ramirez were terminated for insubordination and that al-
leged discriminatees 
Gonzales, Gonzalez, and Camarena were 
laid off for economic reasons. 
IV. THE ALLEGED UNFAIR LABOR PRACTICES
 A. The Facts 
The record establishes that Re
spondent is a State of Califor-nia corporation engaged in business in the building and con-
struction industry as a roofing contractor, with its corporate 
office located in Irvine, California; that Respondent conducts 
its business operations throughout Ca
lifornia and in Las Vegas, 
Nevada, and surrounding areas; that 95 percent of the roofing 

work performed by Respondent cons
ists of residential tile roof-ing work; and that, except for 
its commercial roofing employ-
ees in the Las Vegas, Nevada area, who are represented by the 
Union, none of Respondent™s employees are represented by any 
labor organizations. Tim Davey 
is Respondent™s president and 
its majority shareholder; Brian Flaherty is its minority share-
holder and senior vice presiden
t; Patrick Kay is Respondent™s 
vice president of operations; and 
Cheryl Daniel is its manager 
of human resources. At all times material, Steve Howard was 
the manager of Respondent™s La
s Vegas, Nevada office and 
warehouse facility and responsible for its residential roofing 

operations in the northern Las Vegas area, and Salvador Guar-dado, a field superintendent, wa
s responsible for Respondent™s 
residential roofing operations in the southern Las Vegas area. In Las Vegas, Respondent em
ploys no permanent commercial 
roofing employees and obtains any workers, who would per-
form such work, from the Union™s hiring hall, employs one 
permanent employee, who is repr
esented by the Union and who 
performs both commercial and re
sidential roofing work, and employs approximately 76 employ
ees, who perform residential 
roofing work. These employees are classified as operators, who 

drive heavy pieces of
 equipment, such as petty booms or fork-
lifts, which are used to lift the roofing materials onto the roofs 
 jima Engineering & Construction,
 331 NLRB 1604 (2000), notwith-
standing that an alleged discrimina
tee was ill and did not attend the 
hearing, the Board found that he had been unlawfully terminated and 
awarded him a remedy. While counsel for the General Counsel offered 
no explanation for Camarena™s failure 
to testify and while I continue to harbor due process concerns, the principle remains the same. Thus, 
Camarena™s failure to appear does 
not preclude findings in his behalf, 
and I reverse my ruling at the trial. In this regard, as Respondent™s 
defense is a general economic one and not specific as to any of the 
members of the Celestino Gonzales loading crew, it does not appear 
that Respondent has suffered prejudice by my ruling change. 
  DAVEY ROOFING
, INC. 229
of the residential homes on wh
ich Respondent™s employees are 
working; loaders, who actually 
place the roofing material in 
specified places on the roofs; and roofers, who actually install 
the roofing materials, including paper, tile, and metal work, 
onto the roofs.
2  The record further establishes that the Union™s organizing 
campaign amongst Respondent™s re
sidential roofing employees 
commenced during the summer 1999, with union agents visit-
ing said employees at their homes and at Respondent™s job 
sites, distributing flyers to employees outside Respondent™s 
office and warehouse facility, and conducting meetings with 
groups of Respondent™s employee
s at the Union™s meeting hall in Las Vegas.  While engaging in 
the organizing efforts, it ap-
pears that the Union made no effort to keep its desire to repre-
sent the residential roofing employees a secret from Respon-
dent, informing the latter of its desire to enter into negotiations 
for a collective-bargaining agreement, covering the residential 
roofing employees, and, according to William Penrose Jr., an 
International representative for the Union, actually engaging in 
discussions with Respondent on specific terms of such an 
agreement. Further, Respondent
™s officials conceded being 
aware of the Union™s ongoing organizing campaign. Thus, Kay 
and Daniel both testified that they
 had seen copies of leaflets, 
inviting Respondent™s employees 
to meetings with union offi-
cials. Moreover, Salvador Guardado, who testified that he be-came aware of the Union™s organizing campaign in late 1999, 
stated that union leaflets ﬁwere everywhereﬂ and that, upon 
being given one, inviting employees to a meeting the following 
week at the Union™s meeting hall, by an employee, he decided 
to attend in order to ﬁsee what the Union has to offer.ﬂ 
In this regard, there is no dis
pute that Guardado did endeavor 
to attend a union meeting with
 Respondent™s employees at the 
former™s meeting hall in Las Vegas one night during the fall 
1999. Placing the incident as o
ccurring on October 27, Antonio 
Diaz, the Union™s local organizer, testified that, prior to the 

start of the meeting, along with approximately 20 employees, 

he was standing in the parking lot in front of the Union™s office 
and that Guardado, whom he recognized, approached him. ﬁSal 
came up. He had one of the flyers that we were handing out . . . 

inviting [Respondent™s employees] to a worker meeting . . . he 
said he worked for [Respondent], he was an employee and he 
wanted to participate in the me
eting.ﬂ Diaz responded, inform-
ing Guardado that he would not permit the former to attend and 

that Guardado would have to l
eave. Rather than replying, 
Guardado just turned and walked towards his truck, which was 
parked across from the front of the Union™s office, entered the 

vehicle, and drove off. Guardado™s version of what occurred is 
virtually identical. According to
 Respondent™s field superinten-
dent, on his own volition, on the night of the scheduled meet-

ing, he drove in his truck to the location of the union meeting, 
parked in a parking lot 25 feet from the Union™s office, got out 
of his truck, and noticed Diaz and another individual approach-
ing him. Guardado walked toward
s the two men, ﬁand there Mr. 
Diaz . . . [asked] me . . . what was my position [with Respon-
                                                          
                                                           
2 Specified roofers are designated and act as foremen over crews of 
roofers, and operators have forema
n responsibilities over the crews of 
loaders, who work with them. 
dent], and I told them I was a supervisor. Then, they told me 

that the meeting wasn™t for superv
isors or superintendents, that 
I couldn™t go in. . . . So, I left.ﬂ  Guardado, who recalled the 

incident as lasting no more than 7 minutes, conceded that he 
recognized one employee amongs
t the group of individuals 
standing outside the Union™s o
fficeŠalleged discriminatee, 

Jesus Camargo.
3  Camargo testified that, subsequent to the incident at the Un-
ion™s office, Guardado commented to him about the Union on 
two separate occasions. On the first occasion, along with two 
other employees, he was in Respondent™s office waiting for a 

job assignment and talking about the Union. Guardado ap-
proached and said ﬁthat the Union wasn™t good and that the 
benefits weren™t any good either.ﬂ According to Camargo, the 
second occasion occurred the da
y after another union meeting 
when he was at Respondent™s facility with other employees, 
and they were speaking about the Union.  Guardado ﬁcame up 
to us . . . and he told us not to go the meetings because we 
could be suspended or fired.ﬂ4  Alleged discriminatee Jose 
Ramirez also recalled speaking to Guardado two or three times 

about the Union.  He recalled that the last of these conversa-
tions occurred on or about January 24, 2000, in Respondent™s 
office, and Guardado ﬁasked me if I supported the Union.ﬂ  To 
this, Ramirez replied ﬁthat I was thinking about it.ﬂ
5  While he 
denied warning any employees they would be suspended for 

going to union meetings, Guardado admitted having one con-
versation about the Union w
ith CamargoŠtelling him ﬁas a 
friendﬂ that ﬁmaybe what the Un
ion was offering 
wasn™t really 
what was going to happen.ﬂ
6  Further, Guardado failed to deny 
what Ramirez attributed to him. 
There is no dispute that, on Friday, January 21, 2000, Re-
spondent™s employees held a rally, organized and conducted by 

the Union, outside of Respondent
™s office and warehouse facil- 3 Camargo, who recalled the incident
 as occurring at the end of De-
cember, testified that, along with ap
proximately 30 other employees of 
Respondent, he was standing outside the Union™s office, prior to the 
start of the scheduled meeting, when Guardado drove into the parking 
lot, got out of his car, and walked ove
r to the door of the Union™s office 
where Antonio Diaz and his father were
 standing.  ﬁHe said that he was 
interested in going into the meeting b
ecause he wanted to be part of the 
Union,ﬂ and ﬁthe organizers 
told him he couldn™t . . . because he was     
. . . a supervisor.ﬂ Another alleged 
discriminatee, Jose Ramirez, testi-
fied that he, also, attended this union
 meeting, that he recalled the oc-
currence of the incident involving Guardado, and that another alleged 

discriminatee, Ricardo Camarena, 
also attended the union meeting. 
4 In his pretrial affidavit, Cama
rgo combined each of Guardado™s al-
leged comments into one conversation at a jobsite. Also, during cross-

examination, he contradicted himsel
f, stating that he was alone during 
his alleged second convers
ation with Guardado. 
5 During cross-examination, Ramirez changed his testimony, stating, 
ﬁHe was asking me if I supported the Union, if I agreed with them.ﬂ  

Ramirez recalled a similar conversa
tion with Steve Howard ﬁtowards 
the beginning of Januaryﬂ in his office. Howard ﬁonly asked if I was 

involved with the Union,ﬂ and Rami
rez responded ﬁthat I was thinking 
about it.ﬂ During cross-examination,
 Ramirez contradicted himself, 
testifying, ﬁHe was just asking me 
if I was going to the Union meet-
ings, and I said no.ﬂ In either case, 
Howard failed to appear at the hear-
ing and did not deny what was at
tributed to him by Ramirez. 
6 I will discuss Guardado™s testimony regarding the circumstances of 
this comment infra. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 230 
ity in Las Vegas. According to 
Antonio Diaz, ﬁthe workers . . . 
felt that they should sign a petition to turn into their employerﬂ 
and that they wanted to stage a rally in front of Respondent™s 
office on the day on which they would present it to Respondent. 
The petition, General Counsel™s Exhibit 4, bears the heading, 
ﬁThis petition is a request by your roofers listed below that you 
seriously consider and sign the re
sidential contract with local 
#162. This contract we feel is fa
ir and would be beneficial to 
our families with hospitalization and pension benefits,ﬂ
7 and, Diaz testified, was distributed
 amongst Respondent™s residen-
tial roofing employees during the ﬁfewﬂ weeks prior to January 
21 for signing. Diaz added that the purpose of the rally was to 
present the petition to Respondent so that Tim Davey would 
understand the desire of Responde
nt™s residential roofing em-
ployees for representation by the Union, and it was scheduled 
to commence at approximately 3 p.m., the time at which em-
ployees arrived at Respondent™s f
acility in order to receive their 
paychecks. 
Alleged discriminatee
s Camargo, Ramirez, Celestino Gonza-
les, and Martin Gonzalez testified that, along with 50 to 60 

other employees, they participated in the rally late in the after-
noon on Friday, January 21, outside
 of Respondent™s Las Vegas office and warehouse f
acility and that they signed the above-
described petition.
8  The rally lasted approximately 1 to 1-1/2 
hours as the demonstrators, who wore union logo T-shirts and 

shouted their support for the Union, waited for fellow employ-
ees, who had yet to obtain their paychecks, to join them in pre-
senting their petition, which was carried by Diaz, to Steve 
Howard. At one point while the employees gathered, Howard 
walked outside through the front door, observed the size of the 

crowd, and went back inside.
9  When he deemed the number of 
demonstrators sufficient, with the employees behind him, Diaz 
attempted to enter the facility through the front door; however, 
he discovered that the doors had been locked. Then, Diaz and 
the employees went around to the 
back of the facility in order 
to enter the office through the warehouse entrance. Inside the 
warehouse, they encountered Howard, and Diaz informed 
Howard that he had the employees™ petition and wanted to pre-
sent it to Howard. The latter refused to accept it, claiming a 
lack of authority to do so or to ﬁdealﬂ with Diaz.
10  Thereupon, 
Howard turned and walked into Respondent™s office, locking 

the door behind him. Later that day, Diaz returned to the Un-
                                                          
                                                           
7 Diaz testified that he drafted 
the language, which headed the peti-
tion. 
8 There are 61 signatures on the pe
tition. Camargo, Ramirez, Gonza-
les, and Gonzalez each identified 
his signature on the petition. Celes-
tino Gonzales™ signature appears twice on the document. There is no 
record evidence that Ricardo Camare
na was present during the rally on 
January 21; however, while no witness identified it, what appears to be 
his signature is on the second page of the petition between the signa-
tures of Celestino Gonzales and Martin Gonzalez. 
9 It is clear that Respondent™s officials in Irvine were aware of what 
was occurring in Las Vegas. Thus, Pa
trick Kay testified that ﬁthey™d 
called me and let me know that the Union was outside the Las Vegas 

office having some employees sign a piece of paper.ﬂ 
10 Patrick Kay denied that Howard was acting under instructions 
from management in IrvineŠhe was 
ﬁacting on his own.ﬂ According to 
Kay, he did not learn until the next day that Howard had refused to 

accept the employees™ petition. 
ion™s office and sent a copy of the residential roofing employ-
ees™ petition to Respondent™s Las Vegas facility by facsimile. 
Finally, Cheryl Daniel admitted that the Las Vegas office sent a 

copy of the petition to Respondent™s Irvine office via an over-
night delivery service where it was received on Monday morn-
ing and that additional copies were
 sent directly to Patrick Kay 
and Tim Davey, and Patrick Kay admitted reviewing the peti-
tion, giving a copy to Tim Davey, and discussing it with the 
Las Vegas office 
superintendents.
11  On the following Monday, Janu
ary 24, Respondent informed 
alleged discriminatees Celestino Gonzales, an operator for Re-
spondent,12 Martin Gonzalez, a loader, and Ricardo Camarena, 
a loader, that they were being laid off. The two loaders worked 

with Celestino Gonzales, forming a loading crew,
13 for which 
he was the crew leader,
14 and, at the time of their layoffs, the 
 11 There is no dispute, and Patrick Kay 
testified, that ﬁa week . . . af-
ter reviewing [the] petition . . . [Respondent™s] management team . . . 
put together a Power PointŠwe fe
lt it was a good time to communicate 
to all our employeesﬂ at the Las Vegas office facility. As to what 
prompted this meeting, during cross-examination, Kay said that, upon 
examining the petition, he discusse
d it with Tim Davey and other com-
pany officers, and ﬁwe . . . knew . . . it was time to talk to our employ-
ees.ﬂ Asked specifically if the meet
ing was in direct response to the 
rally and petition, Kay retreated, stating ﬁI™m not sure whether it was 
the petition or some of the flyers.ﬂ
 Having listened to the entirety of 
Kay™s testimony, Cheryl Daniel spec
ifically denied that the rally and 
petition precipitated the meeting wi
th the Las Vegas roofing employ-
ees, asserting ﬁit didn™t have anythi
ng to do with the petitionﬂ and the timing was pure ﬁhappenstance.ﬂ Rather, ﬁwe were aware of flyers that 
the Union was distributing to our employees, and that had been ongoing 
for a while, and then I was aware of some confusion from our field 
employees as to how they were bei
ng paid, and so we decided that it 
was a good time to meet with them and discuss our variable piece rate.ﬂ 
She added that preparation of th
e slide presentation had commenced 
prior to the employees™ rally. In any 
event, on either the last Friday in 
JanuaryŠJanuary 28Šor the first Friday in February, members of 

Respondent™s management team, in
cluding Davey, Kay, Daniel, the 
vice president for finance, Howard, and Guardado, held a meeting with 
the Las Vegas residential roofing em
ployees at its office and warehouse 
facility, with Davey conducting the me
eting. He projected transparent 
slides, in Spanish and English, onto video screens and ﬁbasically talked 

about the different . . . houses, how houses that take longer pay more 
money than houses that are . . . easie
r, discussed the pay, the piece rate 
of all the different types of tile.ﬂ 
The slide demonstration ended with 
the printed words, ﬁWe never lie to
 you. We will always tell you the 
truth.ﬂ Finally, Daniel conceded that
 the purpose of the slide presenta-
tion was to demonstrate that their current compensation system was 
better than offered by the Union. 
12 During direct examination, Gonzal
es said that he was employed 
by Respondent as a driver, operati
ng a sky track machine. During 
cross-examination, he gave his job title as operator. 
13 Gonzales testified that as an 
operator the machine he operated was 
the ﬁsky track,ﬂ which would hoist pallets of tile to the roofs of the 

houses. He further testified that he would obtain tiles from trailers and 

take the material to the homes on 
which he and his crew were in-
structed to work. While he would un
load the material, one loader would 
clean the area and the other would cl
imb up to the roof ﬁand work the 

house,ﬂ piling tiles at preestablished intervals. 
14 Gonzales denied having any responsibility for the two loaders on 
his crew ﬁbecause they also know their jobs.ﬂ While adding that his 

responsibility went only to the job itself, he conceded that ﬁI was in 
charge of [telling the other employ
ees the location of
 their work, the 
  DAVEY ROOFING
, INC. 231
crew had been performing loading work on Respondent™s Red 
Rock jobsite, a large resident
ial housing development. Celes-tino Gonzales testified that his crew worked at the jobsite on 

the Saturday and the Sunday following the rally and were 
working15 there on Monday afternoon when Steve Howard 
approached him at approximately 3 p.m. that day.  According to 

Gonzales, Howard ﬁtold me to finish the job we were doing 
there and to take note of everything, the hours that we had 

worked . . . and to take it to the office so that we could be paid. 
Then I asked him why, and he told me that the company was 
only giving him a house per day, that the job was slowing down 
. . . . He said the group was laid off.ﬂ
16  Gonzales doubted 
Howard was telling him the truth as ﬁthere were more houses there where they were laying the papers.  There was a lot of 
work,ﬂ and asked Howard ﬁwhyﬂ they were being laid off if his 
crew was ﬁworking wellﬂ; Howard reiterated ﬁthat the job was 
going slow.ﬂ As to this, Gonzales testified that, prior to his 
layoff, no one had mentioned to him a possible slow down in 

their work and his crew had been working ﬁsix or seven days 
per weekﬂ and between 8 and 10 hours per day. Martin Gon-
zalez testified that, on the day of his layoff, he observed Steve 
Howard speaking to his uncle, Celestino Gonzales. Celestino 
then informed Camarena and him that the three of them were 
being laid off. According to G
onzalez, a short while later, the 
three of them went to Respondent
™s office in order to turn in 
their timesheets. There, they spoke to Steve Howard in the rear 
of the office. ﬁHe said that we
 weren™t fired, that work was 
slow, that we were laid off, an
d that he would . . . recall us 
when they had more work.ﬂ During his cross-examination, 
Celestino Gonzales was also able
 to recall this conversation, 
stating that ﬁ[Howard] said 
the only reason [we were] being 
laid off was because they did 
not have enough work. He said that at Red Rock . . . they were only going to get one house per 

day. I told him that [there] was a lot of work. He said that he 
had to use the other long-term employees to do the work.ﬂ  
Martin Gonzalez recalled that Celestino ﬁdid askﬂ if the layoffs 

had anything to do with the Union and that ﬁHoward said that 
he had nothing to do with the Union and he didn™t want to do 
anything with them and only that
 the job had slowed down.ﬂ As 
to the work situation at the time of his layoff, Gonzalez said 

that ﬁthere were six houses left [ready for roofing materials]ﬂ; 
that it would have taken ﬁmor
e or less a week or maybe two 
weeksﬂ to complete his uncle™s crew™s work on the jobsite; and 

that many more homes were under construction at the Red 
Rock project. 
Respondent™s defense to the layoffs of alleged discrimina-
tees, Celestino Gonzales, Martin Gonzalez, and Ricardo Cama-
rena, is an economic based oneŠthat said layoffs were moti-
vated by a business slowdown a
nd a consequent need for Re-
spondent to reduce its work force. At the outset, Patrick Kay 
                                                                                            
                                                           
tile to be used, and the color]ﬂ and th
at he maintained the time records 
for each person on his crew. As will be discussed infra, Respondent 
argues that Gonzales was a supervisor
 within the meaning of Sec. 2(11) 
of the Act. 15 Gonzales™ crew would be worki
ng on ﬁtwo or threeﬂ houses at any 
particular time. 
16 Asked if doing just one house pe
r day would have kept his crew 
busy, Gonzales conceded, ﬁOne house, no, it™s not sufficient.ﬂ 
conceded that Steve Howard made the decision to lay off the 
three alleged discriminatees w
ithout any input from him. Not-
withstanding Kay™s admission, Ch
eryl Daniel, who testified 
subsequent to Kay and who was 
present in the hearing room during Kay™s testimony, insisted that Kay ﬁbrought to my atten-

tion that [the alleged 
discriminatees] were going to be laid off   
. . . the day before they were laid off,ﬂ
17 and ﬁhe told me that he 
was going to be laying off these individuals.ﬂ
18  Assuming Kay 
was truthful regarding Steve Howard™s role in the layoffs, the 
latter failed to appear and testify at the hearing.
19  Thus, other 
than the testimony of Celestino 
Gonzales and Martin Gonzalez regarding Howard™s rationale for their layoffs, there is no re-
cord evidence as to the necessity for a layoff or as to the selec-

tion of the three alleged discrimi
natees for layoff.  Neverthe-
less, Kay sought to explain the 
layoffs of the Celestino Gonza-
les crew as resulting from a declin
e in available work. In this 
regard, during direct examina
tion by Respondent™s counsel, 
asked if, during 2000, there had been a change in the availabil-
ity of work for loaders, Kay initially replied, ﬁNo. It was 
steady.ﬂ Then, asked if he recalled laying off a loading crew, 
Kay answered, ﬁI™m not sure of
 the month, but it was a slow 
time. It was when we slowed down.ﬂ
20  Asked by me to explain 
his inconsistent answers, Kay 
averred he ﬁmisunderstoodﬂ what 
he had been asked and maintained that ﬁthere™s been no change 
since the date of that . . . layoff until today of productivity as far 
as us doing more work, volume of work since then.ﬂ
21  But, 
during cross-examination, when as
ked if there are slow months 
in Nevada, Kay seemingly affirmed his original answer, reply-
ing ﬁNevada is very steady. [We™re] very fortunate.ﬂ  Immedi-
ately thereafter, he further confused matters, stating ﬁit depends 
on how much work is awarded us.ﬂ
22  Moreover, while there is 
no record evidence as to why Celestino Gonzales, Martin Gon-

zalez, and Ricardo Camarena were chosen for layoff, Kay gen-
erally testified that Respondent
 relies upon ﬁseniority, produc-
tivityﬂ as factors in selecting in
dividuals for layoff. Daniel con-
tradicted Kay as to the specific factors and as to which factor 

has priority, stating ﬁassuming th
at employees have the same 
level of skill and are equally productive, then seniority is the 

determining factor as to who will be laid off.ﬂ Also, she as-
serted that she examined Re
spondent™s employment records 
 17 Presumably, this was Sunday, January 23. 
18 Refreshed with Kay™s testimony, Da
niel conceded that ﬁmaybe my 
assumption that he made that decision is incorrect.  I don™t know.ﬂ 
19 Counsel for Respondent stated that he was unable to locate How-
ard, who is no longer 
employed by Respondent. 
20 Asked if any operators or loader
s were hired in Las Vegas after 
the layoffs of the three alleged discriminatees, Cheryl Daniel replied, 
ﬁTo the best of my knowledge, we™re still retaining three crews, three 
loading crews, and they™re the same 
three loading crews with the same 
operators that were employed at the 
same time that Celestino and his 
crew were employed.ﬂ 
21 Kay was contradicted by Daniel 
on this point. She testified, ﬁIt 
was my understanding that . . .work had slowed down considerably . . . 
for the month of February, and so one of the loading crews that had 
been working on another job that 
was wrapping up was moved to Red 
Rock.ﬂ She added, ﬁThis was indicated to me by Pat Kay.ﬂ 
22 Daniel testified that, in a convers
ation with her at the time of the 
layoffs, Kay ﬁ.had indicated that [w
ork] had slowed down.ﬂ Kay failed 
to corroborate this hearsay testimony. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 232 
and ﬁverifiedﬂ that the members of the three other loading 
crews, which Respondent employed in January 2000,
23 all had seniority over Gonzales, Gonz
alez, and Camarena; however, 
Respondent offered no corroborative records. 
Likewise, Respondent failed to offer any documentary evi-
dence, demonstrative of a decline in its Las Vegas area business 
operations, corroborating Patrick 
Kay™s testimony that the lay-
offs of the three alleged discri
minatees occurred during a slow 
down in its Las Vegas area business.
24  Nevertheless, there is 
record evidence regarding Respo
ndent™s hiring and use of em-
ployees during the period imme
diately preceding and subse-
quent to the layoffs of Gon
zales, Gonzalez, and Camarena. 
Thus, examination of General Counsel™s Exhibit 12 discloses 
that, during the period December 1999 through September 

2000, Respondent continued to hi
re workers, engaging no less 
than 74 residential roofing employees on either a temporary or 
                                                          
                                                           
23 According to Daniel, the operato
rs for these three loading crews 
were Antonio Martir, Rene Rivas, a
nd Reas Hernandez.  Analysis of 
GC Exh. 4, the January 21 petition, re
veals that the signature of none of 
them appears on the document. 
24 Cheryl Daniel testified that, duri
ng her preparation for the instant 
trial, she attempted to ﬁverifyﬂ th
at the three layoffs had occurred dur-
ing a period of a slow down in work by asking Respondent™s comptrol-
ler to provide her with ﬁlabor cost
s for the months of October to cur-
rent.ﬂ  She was about to testify as 
to her findings when I informed her I 
was not interested in what she did 
for trial preparation unless she had 
been involved in the decision to la
y off the alleged discriminatees. 
Daniel replied, ﬁI was not involved 
in the decision.ﬂ  In his posthearing 
brief, counsel for Respondent disc
ussed the content of the ﬁdata,ﬂ 
which Daniel asserted she reviewed, 
and, in fns. 26 and 27 of the docu-
ment, counsel contends that he offered the documents into the record 
and that I ﬁdeclined to acceptﬂ the da
ta and argues that I ruled inconsis-tently inasmuch as I received GC 
Exh. 15, a summary of, presumably, 
voluminous material, which counsel 
for the General Counsel had sub-
poenaed prior to the trial. Finally, 
at fn. 30 of his posthearing brief, 
counsel requests that I reopen the r
ecord ﬁto allow for further examina-
tion of [Respondent™s] economic defenses and evidence in support of 
them.ﬂ  
In these regards, the salient fact is that counsel for Respondent never 
offered the ﬁlabor costsﬂ material, which Daniel asserted she reviewed, 

as a trial exhibit, and, of course, I 
never rejected the offer of such an 
exhibit. Thus, his contentions that I did so and that I acted inconsis-
tently in receiving GC Exh. 15 make
 no sense and are without merit. 
Moreover, noting that, while Daniel a
sserted, prior to the layoffs of the 
Celestino Gonzales crew, she examin
ed Respondent™s seniority records 
to confirm that Gonzales was Respondent™s least senior operator, coun-
sel for Respondent failed to offe
r any corroborating documents, one 
may reasonably doubt his intent to offe
r any ﬁlabor costsﬂ material. In 
these circumstances, counsel had no
 basis for citing to Respondent™s 

ﬁlabor costsﬂ records in his post-hear
ing brief, and I have not, and shall 
not, consider any such citations. Next, I can only admire counsel™s 
chutzpah in suggesting that the record ﬁshouldﬂ be reopened for me to 
receive evidence, which, evidently, he neglected to offer during the 
trial. It is not the function of an 
administrative law judge to correct the 
mistakes of counsel during a trial. Finally, while his citation in fn. 30 to 

a decision, in which the Board conc
luded that an administrative law 
judge erred in rejecting an employer™s
 exhibit at trial, is correct, as 
noted above, Respondent™s counsel ne
ver offered and I never rejected a 
ﬁlabor costsﬂ exhibit. Therefore, 
the cited decision is inapplicable 
herein. 
full-time basis.
25  Examination of Respondent™s Exhibit 17 
discloses that, subsequent to the layoffs of the Celestino Gonza-
les crew, while no operator was 
hired to replace Gonzales,
26 three loaders were hiredŠEdil
frido Rivas on June 15, 2000, 
Mariano Ortiz on July 26, 2000, and German Martin on August 
21.27  While it does not distinguish between work done before and after the layoffs of the a
lleged discriminatees, General 
Counsel™s Exhibit 15 discloses 
that, during the period October 
1999 through the date of the trial, approximately 40 roofing 
employees, other than individuals
, who are classified as opera-
tors or loaders, performed some loading work and were com-

pensated for the work. Finally, with regard to the Red Rock 
housing development project, th
e jobsite from which the Celes-
tino Gonzales crew was laid off, 
Gonzales testified that he re-
turned there on two occasions 
after his layoffŠﬁeight days 
afterwards and 15 days afterw
ardsﬂŠand that, on each occa-
sion, he observed a loading crew
 performing work. As to how 
this crew came to be working on the Red Rock project, Gonza-

les testified, ﬁthe company took another group over there to 
workﬂ from another jobsite. With regard to alleged disc
riminatees, Jesus Camargo, a 
roofer, and Jose Ramirez, a roofer, analysis of the record dis-
closes that each was terminat
ed by Respondent on or about 
January 27, 2000, the Thursday following the January 21 rally 

and attempted presentation of 
the employees™ petition to Re-
spondent. With regard to their terminations, at the outset, there 
is no dispute that Respondent 
regularly conducts monthly
28 safety sweeps.
29  During these so-called sweeps, according to 
Patrick Kay, Respondent™s fiel
d superintendents and supervi-
sors ﬁvisit job sites and communicate to employees the need to 

be safe, teach them . . . how to be
 safe at all times. We pass out 
recognitions and violations. If the employees are safe, we re-

ward them. If they™re not, we write them up for the violations.ﬂ 
For the latter employees, ﬁwe le
t them know how serious it is, 
not only for themselves but fo
r the people around them.ﬂ Spe-
cifically, according to Guardado,
 the superintendents concen-trate upon whether ﬁall the employees
 use their hard hats, that 
 25 Of the individuals hired between
 December 1, 1999, and June 30, 
2000, 16 remained employed as of September 26.  The remainder were 
hired for periods ranging from a week to 6 months. 
26 Noting that Gonzales called hims
elf a driver, Counsel for the Gen-
eral Counsel notes that, in GC Exh. 15, another employee, Martin 

Alaniz, who was hired in 2000, is likewise described as a driver. How-
ever, contrary to counsel, the exhibit has Alaniz being employed on 
August 5, 1999, and there is no record evidence that he headed a load-

ing crew. 27 Daniel testified that each new loader was hired to replace a loader 
on one of the three remaining loading crews. There is no dispute that 

neither Martin Gonzalez nor Ricar
do Camarena was offered recall 
when a loader position became available. 
28 Due to the holidays, none were
 conducted in November and De-
cember 1999. 
29 There can be no question that safety is of extreme importance to 
Respondent.  Thus, upon being hired, Respondent™s roofing employees, 

who obviously work at significant he
ights, receive a 
detailed 16-page 
booklet, explaining the company™s safety policies and procedures, and 
regular meetings are conducted by foremen. Included in the booklet is a 
disciplinary procedure for violations of any of the specified policies up 

to, and including, termination. 
  DAVEY ROOFING
, INC. 233
they use the clamps on the ladders
 and that they have the guard 
on their saw.ﬂ  He added that, if he finds such a violation, ﬁI 
write [it] down . . . and give it to the roofer, and . . . say ‚sign 
it.™ And we have to hand it in to the office, and they are the 
ones that decide if he™s going to be [disciplined].ﬂ 
Alleged discriminatee Camar
go testified that, ﬁaround a 
weekﬂ after the rally, Guardado arrived at the Silverado Terrace 
jobsite, at which he was working, conducted a safety check, and 
gave him a safety warning, tellin
g Camargo he ﬁdidn™t have the 
ladder tied down.ﬂ Camargo, 
who admitted having received a 
prior safety warning shortly after being hired, objected to the 
validity of the warning notice
30 and, after Guardado handed him 
the warning, refused to sign it, e
xplaining to the superintendent 
ﬁhe didn™t feel that it was fa
ir what [Guardado] was doing.ﬂ 
Camargo then ﬁasked [Guardado] . . . if I didn™t sign the warning, 

what would happen to me . . . .  He said nothing would happen to 
me, that it was only going to be . . . put in my file.ﬂ According to 
Camargo, he was terminated the 
next day. He was working when 
he received an instruction to report to Respondent™s office and 

warehouse facility in order to 
speak to Guardado and Howard. 
He did so, met Guardado, and they went into Howard™s office. 

The latter spoke, with Guardado translating for Camargo, saying 
ﬁthat I was terminated . . . fired because I didn™t sign the warn-
ing.ﬂ Camargo said he hadn™t si
gned because the warning was in 
English; Howard said ﬁthat he couldn™t do anything, that I was 

fired.ﬂ31  Alleged discriminatee Ramirez, who, during 1999, 
sometimes worked as an ordinary roofer and sometimes as a 

working foreman for Respondent in charge of a roofing crew,
32 testified that, two days before 
the rally outside of Respondent™s 
Las Vegas office and warehouse facility, he was working with 
only a helper on a jobsite when Guardado approached and gave 

safety warning notices to his he
lper and to him for not having 
their ladder tied down.
33  Ramirez protested
34 and, when Guar-
dado handed the warning to him, 
refused to sign it, explaining 
ﬁthat I did have it tied down, bu
t some other people . . . moved 
it, and they didn™t tie it downﬂ
 and that ﬁit was my second 
warning in a month.ﬂ ﬁA few 
minutesﬂ after Guardado said 
nothing would happen, Ramirez ch
anged his mind and offered 
to sign the warning notice, but 
the former would not permit him 
to do so. Ramirez further testified that, on the Tuesday after the 
rally, he arrived at Respondent™s office and warehouse facility 
                                                          
                                                           
30 The General Counsel does not contest the validity of the warning. 
The safety warning notice contains a check next to the line, stating 
ﬁFailure to utilize personal pro-activ
e equipment (safety glasses, hard 
hat, or other).ﬂ Camargo con
ceded not wearing his hardhat. 
31 The alleged discriminatee knew of
 no other employees terminated 
for refusing to sign a safety warning notice. 
32 Asked how often he worked as a 
foreman in charge of a roofing 
crew, Ramirez replied, ﬁIt would de
pend because if there was a job, 
then I would be foreman, but, if not, 
I would just work by myself.ﬂ  The 
record discloses, however, that 
Ramirez never actually worked by 
himself but, rather, that he always 
worked with a helper ﬁbecause they 
didn™t let us work by ourselves. It was company policy.ﬂ Asked by me 

if he was responsible for the helper 
in the same way he was responsible 
for a crew, Ramirez admitted, ﬁin the job that we would do between 

both of us, yes.ﬂ 
33 The safety warning notice is dated January 26, 2000. 
34 The General Counsel does not contest the validity of the warning 
notice. in order to be given a work assignment and spoke to Steve 
Howard. ﬁHe showed me the paper, and he . . . asked me why I 
hadn™t signed and if I knew what was going to happen, and I 
said no, and he said, ‚I™m 
sorry, but you™re fired.ﬂ™
35  Salvador Guardado testified that
 the two alleged discrimina-
tees both refused to sign their safety warning notices on the 
same day but on differe
nt jobsites. With regard to Camargo, 
Guardado testified that ﬁhe had received a warning before. This 

had been his second warning, and the violation was because his 
ladder wasn™t tied down and he 
didn™t have a hard hat.ﬂ Al-
though his coworker did sign a similar safety warning, 
Camargo refused to sign his wa
rning and became 
upset, saying 
ﬁthat the company . . . had become more difficult since the 

Union had been putting pressure on us . . . I started to calm him 
down, and after I calmed him down, we sat . . . and I started 
telling him, ‚First of all, you have to learn to . . . do your job 
well™ . . . I told him ‚First of all, you have to be a roofer or a 
journeyman and when you do that, then you can start telling me 
about the Union. This has nothi
ng to do with the Union.ﬂ™  
Guardado stated that the foregoing was the only conversation, 

which he had with Camargo about the Union, and specifically 
denied telling him it would be futile for him to support the Un-
ion. However, when reminded that he had previously admitted 
telling an employee whatever
 the Union offered probably 
would not happen, Guardado recalled that he said those words 

to Camargo after the latter became ﬁrelaxedﬂ during their 
above-described conversation and th
at he said it ﬁas a friend.ﬂ 
As to Jose Ramirez, Guardado said he had been given a prior 

safety warning and should have
 known not to do what he did 
ﬁbecause he was a foreman.ﬂ Labeling Ramirez™ testimony ﬁnot 
true,ﬂ Guardado denied that th
e alleged discriminatee eventu-
ally offered to sign his safety 
warning notice. He added that 
Camargo and Ramirez are the only employees, who have ever 
refused to sign safety warning 
notices and that, on that same day, January 26, he gave safety warnings to 10 other roofing 

employees, each of whom signed his warning. Answering a 

leading question, Guardado opined that the alleged discrimina-
tees refusals to sign their safety
 warnings indicated to him that 
they were unconcerned about safety, and at the same time they 

acted contrary to what the safety policies of the company are.ﬂ 
Asked if he informed Steve 
Howard about the conduct of 
Camargo and Ramirez, Guardado te
stified that he did so the 
next morning. He was bringing 
the safety warning notices to 
Howard™s office in order to s
how them to Howard, and, upon 
 35 Ramirez testified that, a week later, he returned to Respondent™s 
facility in order to obtain his final pa
ycheck. There, he spoke to Patrick 
Kay, who was with Howard and anot
her individual and had the final 
check. Kay ﬁtold me that if I took my signature off of the petition . . . 
he could help me to get back my job . . . I told him that if I had the 
opportunity . . . I would return . . . he answered a bit mad, saying that    
. . . he didn™t want anybody from the Union bothering the employees 

there, that if I wanted to be Union 
. . . I could but not to bother any of 
his employees.ﬂ During cross-examin
ation, Ramirez recalled that Kay 
began the conversation, asking ﬁme if I was with the Union, and I said 
yes.ﬂ  While unable to recall any 
conversations with Ramirez, Kay 
generally denied ever asking employees if they supported the Union or 
offering employees the opportunity to return if they opposed the Union 

or removed their signature from the petition. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 234 
entering the latter™s office, he
 heard Howard speaking on the telephone to Patrick Kay. ﬁSte
ve asked me how many viola-
tions I had given, and I told him how many I had given. Then, 
Steve told Pat Kay, and [Kay] told him to put on the speaker 
phone . . . I told [Kay] that I had given out 12 violations and, of 
the 12, two of them had refused to
 sign, and Pat Kay said that™s 
insubordination. He said that 
the employees who are insubordi-
nate and don™t want to sign the vi
olations should be terminated. 
So he told me to call them.ﬂ
36  Thereupon, Guardado spoke to 
Ramirez and asked him to return to the office and asked 
Camargo™s job superintendent to have him return to the office. 
According to Guardado, he was present when Howard spoke to 

each alleged discriminatee, saying he was letting him go be-
cause, by refusing to sign his sa
fety warning notice, he had 
engaged in ﬁinsubordination.ﬂ 
Patrick Kay™s testimony reveals a different version of events. 
According to him, one afternoon in January, he was in his of-

fice in Irvine, California, when he received a telephone call on 
his cellular phone from Sal Guarda
do regarding a safety sweep 
that day. ﬁHe called me regarding employees refusing to sign 

the violations.ﬂ Guardado said th
at ﬁa fewﬂ employees refused 
to sign, and ﬁhe named the employees at that time.ﬂ Also, ﬁI 

recall him saying . . . others had signed violations, but . . . they 
refused to sign the safety violat
ions and that was their second violation.ﬂ37  Kay testified, ﬁI told Sal to talk to them and let 
them know that they™re not going to
 lose their jobs. It™s just a 
part of us educating them a lit
tle further on their . . . safety 
practices . . . and th
at it is company policies to acknowledge 
these violations.ﬂ Then, according to Kay, ﬁlater in the eve-

ning,ﬂ while at the office, he 
again received a telephone call 
from Guardado on his cellular te
lephone. Guardado said ﬁthat 
they refused to sign . . . the document and basically were insub-
ordinate . . . Sal had mentioned 
to me how disrespectful they 
were and they refused to sign [the violation notice . . . and . . . I 

told Sal that they™re insubordinate and if they don™t sign . . . he 
needs to let them go.ﬂ
38  Denying that the roofing employees™ 
petition entered his mind, Kay sa
id his concern was that ﬁtwo 
employees . . . were basically 
not going to follow our safety 
policies procedure and being disres
pectful to a superintendent.ﬂ 
During cross-examination, aske
d how the employees were dis-
respectful, Kay stated, ﬁjust the way that they came across to 
Sal the second time, when Sal went and asked them . . . about 
signing itﬂ and that he relied 
entirely upon Guardado™s version 
of events in concluding that th
e employees had been insubordi-
nate but could not recall what the employees had said.
39 Fur-ther, asked what he considered the insubordination to have 

been, Kay said ﬁbothﬂ the refusals to sign and what they said to 
GuardadoŠﬁIt was . . . the lack of respect for a supervisor.ﬂ 
Also, Kay conceded that there is no policy or practice in place 
and that employees are just expected to sign safety warning 
                                                          
                                                           
36 Asked what Kay believed was the insubordination, Guardado re-
plied, the ﬁrefusal to sign.ﬂ 
37 According to Kay, he recognized
 the names but could not picture 
them, and was unable to recall the names while testifying. 
38 Kay testified that Guardado placed his telephone calls to him on 
his own cellular telephone, which he 
carries with him to jobsites. 
39 Kay conceded that what the alleged discriminatees said must have 
been quite serious. 
notices. Finally, with regard to Kay™s testimony, Guardado 
specifically denied the former™s version of the events leading to 
the discharges of Camargo and RamirezŠﬁThe only time I 
spoke to him, it was on the next day, on the speakerﬂŠand, 
contradicting Kay, not only stat
ed that it was Kay who first 
characterized the conduct of the 
alleged discriminatees as in-
subordination but also averred he ﬁdidn™t even know that was 
called insubordination.ﬂ Further, while stating that each argued 
with him regarding the necessity
 for a safety warning, Guar-
dado conceded that neither alle
ged discriminatee said anything 
of a personal nature to him 
Although not involved in the decisions to terminate Camargo 
and Ramirez, Cheryl Daniel 
defended Respondent™s actions on 
grounds that ﬁsafety is so impor
tant at Davey Roofingﬂ and 
ﬁfailing to acknowledge safety rules by not signing the docu-
ment puts employees and our compan
y at risk.ﬂ In this regard, 
however, Respondent™s safety po
licies and procedures manual 
neither contains a requirement that employees sign safety warn-
ing notices nor sets forth a punishment for their failure to do so. 
Further, General Counsel™s Exhib
it 10 consists of several ex-
amples of Respondent™s implemen
tation of its progressive dis-

ciplinary policy. Daniel pointed out that two such disciplinary 
actions involved termination. Th
e first concerned an employee, 
Rosa Martinez, who, after paychecks had been stolen the previ-

ous pay period and after being inst
ructed by her supervisor to 
keep paychecks ﬁunder lock and keyﬂ when away from her 

desk, replied ﬁthat her method had always worked in the pastﬂ 
and asked her supervisor ﬁif she would like to pass out the 
checks herself.ﬂ According to Daniel, ﬁRosa Martinez was 
terminated for insubordination,
ﬂ and she acted ﬁin a defiant 
manner.ﬂ Daniel added that both he
r negligence and her attitude 
were factors in Martinez™ termination. Daniel also pointed to 

another individual, Jose Rodrig
uez, who had been discharged 
by RespondentŠﬁHe was terminated because he tested positive 

on a random drug screen.ﬂ However, General Counsel™s Exhibit 
10 also contains examples of 
employees, who were disciplined 
harshly but not terminated for what
 appears to be serious acts of 
misconduct. Thus, an employee 
who ignored ﬁspecific instruc-
tions from a supervisor, which c
onduct resulted in damage to 
relations with a customer, was suspended but not terminated; an 

employee who ﬁused abusive 
languageﬂ while communicating with fellow employees and, subs
equently engaged in ﬁfightingﬂ 
with fellow employees was susp
ended but not terminated; and 
an employee who committed ﬁgross misconductﬂ by ﬁmisuse of 

material purchasing and shipping 
privileges and solicitation of 
employees and customers . . . for 
interests other than those of 
[Respondent]ﬂ was suspended but 
not terminated. Daniel did 
agree that ignoring a supervisor
™s direct order constituted in-
subordination. 
Next, Respondent argues that, inasmuch as each was a su-pervisor within the meaning of Section 2(11) of the Act, the 
discharge of alleged discriminatee, Jose Ramirez, and the layoff 
of Celestino Gonzales were not unlawful. Initially, there is no 
dispute that Ramirez sometimes worked as a working foreman 
for Respondent and in charge of a roofing crew
40 or that Gon- 40 Whether Ramirez was acting as a working foreman at the time of 
his discharge is not, at all, clear. 
Thus, he testified, without contradic-
  DAVEY ROOFING
, INC. 235
zales was an operator for Respondent and in charge of a loading 
crew.  
General Counsel™s Exhibits 8(a) and (b) set forth the respon-sibilities of a foreman for Respondent, dividing them into five 
distinct areasŠsafety, labor, mate
rial, equipment, and quality, 
and Patrick Kay testified that 
the documents fairly and accu-
rately reflect the duties and responsibilities of the foreman posi-
tion. With regard to safety, a foreman schedules and holds 
safety meetings each week, enforces all of Respondent™s safety 
policies and procedures, informs superintendents of unsafe 
conditions, and reports all safety-related incidents. Regarding 
labor, a foreman is responsible 
for checking with the builder™s 
superintendent each morning, the daily performance of the 

employees on his crew, informing 
a superintendent if he re-
quires additional personnel to perform the required work, en-

suring that each member of his crew is qualified to perform all 
required work and is producing work which meets Respon-
dent™s standards, completing evaluations of new employees, 
ensuring the employees on his crew work 40 hours per week, 
five days a week, turning in ac
curate pay sheets for the em-
ployees on his crew, and ensuring that each employee™s weekly 

timekeeping record is accurately completed by the employee 
and initialed by the foreman. As to material, the foreman is 
responsible for ensuring that his 
crew has enough material, that 
the material is not being abused, that the material is not defec-

tive, and that only material, which should be on the ground, is 
properly there. Next, the forema
n is responsible for ensuring 
that his crew has the proper equipment and that such is operat-

ing properly. Finally, the fore
man is responsible for ensuring that all work is of the highes
t quality, meets Respondent™s aes-
thetic expectations, and confor
ms with Respondent™s policies 
and procedures. Patrick Kay, who admitted that General Counsel™s Exhibits 
8(a) and (b) fairly and accurately reflected the duties and re-

sponsibilities of a foreman for Respondent and who claimed to 
be familiar with alleged discri
minatee Ramirez and ﬁI™d recog-
nize him if I saw his face,ﬂ testified that Ramirez™ job func-
tion41 was ﬁto supervise the employ
ees on the job site that he [[was] managingﬂ and that his job involved ﬁtime keeping, 

safety, keeping the job on track as far as production schedule.ﬂ 
With regard to hiring, according to Kay, Ramirez had ﬁaccessﬂ 
to other roofers, ﬁand . . . num
erous times they bring in em-
ployees.ﬂ
42  Further, while Kay stated Ramirez had authority to 
grant time off to employees on hi
s crew, he would have done so ﬁthrough communicating with the supervisor.ﬂ Kay then testi-
fied he is also familiar with Ce
lestino Gonzales, also believing 
                                                                                            
                                                           
tion, that, during the last week of
 January 2000, he was working only 
with a helper and was not in charge of a roofing crew. While Ramirez 
conceded that his responsibility for 
his helper was identical to when-
ever he was in charge of a crew, th
ere is no record evidence as to the 
extent, if any, of his supervisorial authority over his helper. 
41 At no time did Respondent refute Ramirez™ contention that ﬁsome-
times I would work by myselfﬂ and ﬁs
ometimes I would be in charge of 
a group or a team.ﬂ 
42 Apparently, Respondent maintained an employee referral bonus 
program, encouraging new hires to 
refer other qualifie
d candidates for 
hire.  Kay was not aware of any employees, whom Ramirez may have 

referred to Respondent for hire. 
him to be a foreman. Kay stated that he is familiar with Gonza-
les™ job duties as they were the same as those of Ramirez, and 
ﬁour foreman™s job duties don™t 
switch from job to job. Our 
foreman™s job duties go st
raight across the board.ﬂ 
Salvador Guardado generally testified that a roofer foreman 
ﬁfills out the time sheets. He takes material to the houses . . . . 

He has . . . to deal with the safety of the crew. And also the 
communication between him and the superintendent . . . be-
cause that way the superintendent
 can get in touch with him as 
to work.ﬂ43  Specifically regarding Ramirez, as to hiring, he 
could not hire but he could 
recommend, ﬁand he did it like many others.ﬂ Guardado recalled
 that, since he became a super-
intendent, Ramirez recommended ﬁaround eight to ten indi-
viduals,ﬂ including his brother,
 his cousin, and Ramon Medina, each of whom he hired based on Ramirez™ word that they 

needed work ﬁbecause they had already worked with our com-
pany.ﬂ As to others, whom 
Ramirez recommended, ﬁwe would have interviewed them to see how much they knew and, de-

pending on what they know, we would have given them the 
job.ﬂ As to transferring personne
l, ﬁwhenever a foreman has too 
many workers, he tells the superintendent . . . and they™re trans-

ferred to another job.ﬂ It is th
e superintendent who decides the 
location and the new crew. While Ramirez had no authority to 

suspend an employee, who paid no attention to instructions, he 
had authority to send the empl
oyee to the office; however, 
Guardado could think of no instances when Ramirez sent em-

ployees to the office for discipline, and, if an employee has 
been sent to the office, ﬁthey 
ask him questions.ﬂ Ramirez pos-sessed no authority to lay off em
ployees, to recall employees, 
to discharge employees, to re
commend the discharge of em-
ployees, to promote employees, or to reward employees.
44   
However, according to Guardado, a roofer foreman, such as 
Ramirez, has authority to train 
another employee to perform the 
foreman™s job duties and, then, to recommend the employee™s 

promotion.  Thereupon, a superintendent wi
ll wait until a tract becomes 
available to determine ﬁif he 
can do the job as a foreman.ﬂ 
Guardado testified that he takes the foreman™s word that the 
employee is ready for promotio
n; that Ramirez recommended 
the promotion of his brother; and that the latter was promoted 

to foreman.45  Regarding the assigning of work, Guardado con-
 43 Apparently, roofer foremen carry radio telephones for communi-
cation purposes. 
44 Guardado testified that roofer foremen were able to recommend 
awards but could not think of anyt
hing Ramirez did in this regard. 
45 Counsel for the General Counsel asserted that I ﬁimproperly de-
niedﬂ his request to voir dire question Guardado as to whether he was 
testifying to his personal knowledge 
regarding the promotion of Rami-
rez™ brother. While such questioni
ng is, of course, proper, a judge, 
including an administrative law judge, 
has discretion as to whether such 
will be permitted. Here, counsel for the General Counsel™s request 
came after the witness answered th
at Ramirez™ brother had been pro-
moted, and, in denying his request, I 
informed counsel that he had the 
right to go into any aspect of Gu
ardado™s testimony, including his per-

sonal knowledge of the events about which he testified, during cross-
examination. During cross-examination, counsel for the General Coun-
sel asked Guardado just one questionŠdid he promote Ramirez™ 
brother. The witness answered, ﬁI 
don™t think so,ﬂ and counsel obvi-
ously believed he had established 
his point regarding Guardado™s per-
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 236 
ceded that a roofing crew™s work is repetitive on a day-to-day 
basis and that Ramirez and other 
foremen merely instruct their 
crews upon which house they are supposed to be working. 
However, a foreman may use hi
s discretion in deciding which 
employees should work 
on particular houses.
46  Moreover, 
Ramirez and other roofer foreme
n are authorized to permit 
employees to leave work early ﬁbecause you work piece work,ﬂ 

and workers don™t call Respondent if they will be absent due to 
illness ﬁsince they™re paid by the piece, if the house isn™t fin-
ished, it could sit there for two 
or three days, and they™re not 
going to be paid.ﬂ Finally, with 
regard to pay for foremen, in 
addition to their normal wages, Respondent™s foremen receive a 
weekly ﬁjob endﬂ bonus. While
 the amount is unclear,
47 Kay estimated it ranged be
tween $65 and $100 per week. 
The record is not clear as to how often Jose Ramirez worked 
as a roofer foreman for Responde
nt. According to the alleged 
discriminatee, since 1992, he ﬁsometimesﬂ worked as a fore-man; however, when asked by me to specify, he first replied 

that he did so ﬁonly in twoﬂ 
jobs but later said whether he 
would work as a foreman ﬁwould dependﬂ upon the size of the 
job.48  Testifying with regard to 
his supervisorial authority as a 
foreman during direct examination,
49 Ramirez, who admitted 
being responsible for safety on 
jobsites, denied being author-
ized to hire, fire, or to recommend such, to transfer workers, to 

suspend or send workers home early, to grant time off, or to 
promote. During cross-examination, he stated that Steve How-
ard spoke to him in 1992 about his foreman responsibilities, 
explaining ﬁthat I had to take the material, that I had to give the hours of the people that were working.ﬂ and that he had to tell 

the workers on his crew what jobs to do ﬁafter Steve ordered 
meﬂ to do so.  Asked if he 
could decide which employees 
would do the assigned jobs, Ramirez said, ﬁI didn™t have to 

designate a certain job because 
everybody did the same . . . 
most of the time, and we were always within the same area.ﬂ 
Also, ﬁI had to check the work, and if something was done 
wrong and the person was there, I would tell them to go back 

because it was my responsibility to have the job done well.ﬂ 
While denying authority to hire
 or to recommend hiring, Rami-
rez testified that two relative
s did work for Respondent but 
denied any role in their hiring. With regard to his brother 

Alvaro, the alleged discriminate
e stated that, in 1992, Alvaro 
did ask him if work was availabl
e and that he sent Alvaro to Respondent™s office where ﬁI th
ink he spoke to [Steve How-
                                                                                            
                                                           
sonal knowledge. In these circumstances, I fail to understand the basis 
for counsel™s assertion that he was ﬁimproperly deniedﬂ the right to 

engage in voir dire questioning of the witness. 
46 For example, clay tile is much 
more difficult to lay than ﬁbarrel 
tile.ﬂ 47 Guardado calculated it as being 15 percent of every $100 earned 
by the foreman™s crew. 
48 As stated above, when not wo
rking as a foreman, Ramirez per-
form roofing work, and he would al
ways have a helper working with 
him. On these occasions, the helper would be responsible for complet-
ing his own time records, and Rami
rez would not be required to initial or sign these. Ramirez testified that he worked by himself during De-
cember 1999 and January 2000, and Respondent offered no contrary 
evidence. 49 As a foreman, Ramirez spent 90 percent of his time working along 
with his crew. 
ard], and . . . he did get the j
ob.ﬂ Ramirez denied speaking to 
Howard on his brother™s behalf a
nd stated that Alvaro was re-
hired by Respondent in 1996 or 1998,
 but that he had no role in this as ﬁthey already knew him.
ﬂ He reiterated that he was not 
authorized to send someone home for bad work, and, while Howard said he had such author
ity, ﬁwe never 
employed it.ﬂ 
Members of his crew would ﬁsometimesﬂ inform him that it 

was necessary they leave work early, ﬁbut when I wasn™t there, 
they would just leave. They didn™t have to tell me anything.ﬂ
50  Further, during cross-examinati
on, while admitting he received 
a weekly bonus as a foreman
51 and had use of a company radio, 
Ramirez denied possessing authority to promote or to recom-

mend promotions or to give or recommend the giving of raises 
to employees. 
Counsel for Respondent sought to impeach Ramirez™ credi-
bility with regard to his authority as a foreman by confronting 
the alleged discriminatee with hi
s pretrial affidavit wherein he 
stated:  
 I was employed as a foreman for Davey. My job involved su-

pervising other employees and working with them. I super-
vised anywhere between one to 10 employees, depending 
upon how much work was assigned to me. In performing my 
supervisor duties, I assigned 
the employees under me what 
job they had to do. I maintained their time cards. If an em-

ployee had to leave early for a doctor™s appointment or for 
another reason, I had the authority to grant him time off. I had 
granted time off to employees in the past. I had the right to 
verbally discipline employees, and I also had the authority to 
send them home if they failed to perform on the job. I know I 
had this authority because . . . Steve Howard told me I had it 
at the time he appointed me the foreman. 
 Asked if was true he had authority to grant time off if em-
ployees had to leave early, Ramirez first testified ﬁBut I had to 

ask Steve first if he authorized itﬂ and, later, testified ﬁSteve 
told us that only in an emerge
ncy I could do it something hap-
pened, but nothing ever happene
d.ﬂ He then contradicted him-
self, stating he had granted time off ﬁlike when somebody had 
to go to court on a traffic ticket or somethingﬂ and he was re-
quired to ﬁadviseﬂ the superintende
nt ﬁbefore I did it.ﬂ Ramirez 
further testified with regard to 
employees, who left work early, 

ﬁit wasn™t time off because we were working by the piece.ﬂ 
Finally, he conceded being author
ized to discipline employees, 
including sending them home,
 ﬁbut it never happened.ﬂ 
 Celestino Gonzales testified th
at, as an operator and as the 
leader of a loading crew, he had 
no authority to hire, to fire, to 
transfer, to promote, to discipline, to assign work (ﬁWe worked 
as a group . . . or as 
a teamﬂ), to reward, or to remedy griev-
ances. During cross-examination, while stating that, rather than 

towards the employees on his crew, his responsibilities went 
only to the job itself, he conceded ﬁI was in charge of [telling 
 50 In such a circumstance, Ramirez ﬁwould just tell the supervisor 
Steve, and he would send somebody 
else.ﬂ Apparently, under the piece 
rate system, under which Respondent™s employees worked, they were 

only paid for the work they performed. Thus, when an employee left 
the job for any reason, he was not compensated for any lost worktime. 
51 Ramirez said this bonus was compensation for driving from job to 
job. 
  DAVEY ROOFING
, INC. 237
the other employees the location of their work, the tile to be 
used, and the color].ﬂ Further, 
he denied telling the employees, 
who were on his crew, what or how to do their workŠﬁThey 
already knew their jobs . . . they knew what they had to do.ﬂ  
However, he conceded that he was required to check the 
work of his crewŠﬁI would go 
up and check that the tile was 
enough tile for the houseﬂ and ﬁI would have to check the pa-

per, check the number . . . and go back and get moreﬂ tile.
52  Also during cross-examination, 
Gonzales denied being author-
ized to transfer or recommend transfers, to suspend or recom-
mend suspensions, to lay off or recommend layoffs, to recall or 
recommend recalls, to promote or recommend promotions, to fire or recommend discharges, or to hire or recommend hir-

ing.53  In the latter regard, Gonzales conceded informing Mar-
tin Gonzalez to fill out a job application and that Gonzalez was 

hired by Respondent.
54  Finally, while conceding that Respon-
dent equipped him with a radi
o telephone and that he was re-sponsible for keeping the time records for members of his crew, 
Gonzales denied receiving bonus payments, which other em-

ployees did not also receiveŠﬁI only received one bonus of 
$10, once only, because supposed
ly we were good workers.ﬂ 
On this point, he denied receiving a bonus at the end of a job 

and, when asked if he received more pay than others on his 
crew, replied, ﬁMy helpers, they received 33 percent, and I 
would receive 34 percent, just one percent more.ﬂ
55  B. Legal Analysis and Conclusions 
 Initially, I shall discuss and analyze the alleged violations of 
Section 8(a)(1) of the Act. In the complaint, the General Coun-

sel alleges that Salvador Guar
dado™s attempt to attend a sched-
uled meeting between agents of the Union and several of Re-

spondent™s residential roofers at the former™s meeting hall on or 
about October 27, 1999, constitu
ted unlawful surveillance of 
Respondent™s employees™ activitie
s in support of the Union. In 
this regard, there is no dispute 
that, having become aware of the date, time, and location of th
e meeting from a union flyer, 
Guardado arrived at the Union™s 
hall in his truck a few minutes 
before the scheduled start of the meeting, parked in the parking 
lot where he encountered Antonio Diaz. Guardado said the 
flyer was an invitation for Respondent™s employees to attend a 
meeting there with union agents, he was an employee, and he 
wanted to attend. Diaz replied that the meeting was not for 
superintendents or supervisors a
nd that Guardado would not be 
permitted to attend. Thereupon, 
Guardado turned, walked back 
                                                          
 52 Gonzales initially stated that hi
s superintendent, Uribe, would ﬁof-
tenﬂ check on his crew™s work, stat
ing this would be ﬁevery day for 
ﬁmore or less around half an hour.ﬂ Moments later, he added that Uribe 
would ﬁalwaysﬂ be at the jobsite but
 would not always be checking his 
crew™s work. 
53 In his posthearing brief regardi
ng Celestino Gonzales™ supervisory 
authority, counsel for Respondent asserts that the former recommended 
8 to 10 individuals who were hired, that at least three employees were 

recalled based on his recommendation,
 and that he effectively recom-
mended the promotion of his own brother to a foreman position. There 

is no record evidence supporting any of these assertions. 
54 Martin Gonzalez corroborated hi
s uncle on this point but denied 
that he disclosed their relationship at 
the time of his hire or that Celes-
tino recommended Martin for a loader job. 
55 The percentage was ﬁof what we did in a week.ﬂ 
to his truck, and drove away. Se
veral employees were standing 
nearby during the incident, and Guardado admitted recognizing 
alleged discriminatee, Jesus Cama
rgo. In asserting that Guar-dado™s actions were violative of
 Section 8(a)(1) of the Act, 
counsel for the General Counsel relies on 
Porta Systems Corp.,
 238 NLRB 192 (1978), in which the Board concluded that at-

tendance at four separate meetings between union agents and 
the respondent™s employees by three company leadpersons, 
each of whom possessed statutory supervisorial authority, con-
stituted unlawful surveillance. Arguing to the contrary, counsel 
for Respondent relies on a Board decision, decided 6 weeks 
prior to the above decisionŠ
Osco Drug, Inc.,
 237 NLRB 231 
(1978). In Osco Drug, a statutory supervisor attended a union 
meeting held at a hotel. Employ
ees recognized the supervisor and, while requesting that he not
 report to management officials 
about what he observed, a union agent did not request that he 
leave. Inasmuch as his presence was open and as he was not 
requested to leave and as the 
union™s organizing campaign was 
not a secret, the administrative law judge, whose decision was 

adopted by the Board, was ﬁunwilling to find surveillance by 
the mere presence ofﬂ the supervis
or at the meeting. Id. at 234. 
Noting that Diaz refused to 
permit Guardado to attend the meeting and that the latter complied and immediately departed, 
I do not believe that Guardado™s attempt to attend a meeting, 
which had been overtly publicized by the Union, during an 
undisguised organizing campaign, constituted unlawful surveil-
lance. In these circumstances, 
Osco Drug, supra, appears to be the applicable precedent, and I shall recommend that paragraph 
6(a) of the complaint be dismissed. 
The General Counsel next alleges in the complaint that Re-
spondent violated Section 8(a)(1) of the Act by informing its 
employees that it would be futil
e for them to support the Union and by threatening them with suspension and discharge for 

supporting the Union. With regard
 to these allegations, while 
Jesus Camargo and Salvador Guardado each appeared to be a 

generally frank and trustworthy witness, as compared to 

Camargo, Guardado was the more 
impressive witness and I am 
unable to credit the former™s antipodal testimony on these 

points. Thus, while testifying 
that, on one occasion in Respon-
dent™s office, Guardado approach
ed and, in the presence of 
other employees, told him ﬁtha
t the Union wasn™t good and that 
the benefits weren™t any good eitherﬂ and, on another occasion 

in Respondent™s office, while 
he was conversing with other 
employees about the Union, Guardado approached and told him 

ﬁnot to go to the meetings beca
use we could be suspended or fired,ﬂ Camargo was effectively impeached by his pretrial affi-

davit wherein he combined these two comments into one con-
versation at a jobsite rather than
 separate conversations at Re-
spondent™s office. Further, during cross-examination, he later 
contradicted himself as to th
e second comment, stating he was alone when Guardado approached 
him. By the foregoing, I am 
convinced that neither of the 
alleged conversations occurred; 
however, Guardado admitted that 
he did have one conversation 
with Camargo about the UnionŠon January 26, 2000. Thus, 
after he gave the alleged discr
iminatee his safety warning and 
after Camargo accused Respondent of becoming ﬁmore diffi-

cultﬂ upon the advent of the Union™s organizing campaign, ﬁas 
a friend,ﬂ Guardado informed Camargo ﬁmaybe what the Union 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 238 
was offering wasn™t really wh
at was going to happen.ﬂ While 
counsel for Respondent contends that Guardado™s comment 
was merely ﬁan informational 
statement of opinion,ﬂ counsel for the General Counsel argues that what he said was intended 
to convey to Camargo and, pres
umably, to other employees the 
futility of supporting the Union as their collective-bargaining 

representative. I agree with counsel for Respondent. The deci-
sions of the Board, on which co
unsel for the General Counsel 
relies (API Industries, 314 NLRB 706 (1994); Jennie-O Foods, 301 NLRB 305 (1991); and 
Jones Plumbing Co.,
 277 NLRB 
437 (1985)), concern statements, such as ﬁIf I want, we will 

never reach an agreementﬂ and ﬁ[respondent] would never 
agree to anything that the union would try to negotiate with 
them,ﬂ which intentionally warn of the futility of seeking union 
representation. In contrast, e
xpressed in terms of ﬁmaybe,ﬂ 
lacking words denotive of finality or definity, and absent ac-

companying threats of reprisal or
 promises of benefits, Guar-
dado™s comment seems clearly to have been an innocuous 

statement of opinion as to what
 might result from negotiations 
between Respondent and the Union. Further, there was no sug-

gestion or implication that Respondent would not negotiate in 
good faith with the Union if dul
y recognized or certified. As 
such, Guardado™s expressed opinion was privileged by Section 

8(c) of the Act. In the foregoing circumstances, I shall recom-
mend the dismissal of paragraphs 6(c)(1) and (2) of the com-
plaint. The complaint alleges that Steve Howard and Salvador 
Guardado each unlawfully inte
rrogated employees regarding 
their union membership, activities, and sympathies. As to the 

allegation pertaining to Howard, while the latter failed to ap-
pear at the hearing in order to deny what was attributed to him 

during direct examination, Jo
se Ramirez, whose demeanor, while testifying, was not that of 
a particularly veracious witness 
and who exhibited only a modicu
m of probity, testified incon-
sistently. He initially asserted that, in early January 2000 in 

Howard™s office, the latter asked ﬁif I was involved with the 

Union,ﬂ to which he replied ﬁt
hat I was thinking about it.ﬂ 
Later, during cross-examinati
on, Ramirez changed his testi-
mony, declaring that Howard asked ﬁif I was going to the Un-

ion meetings, and I said no.ﬂ  Likewise, with regard to the alle-
gation pertaining to Guardado, while the latter, who, in contrast 
to Ramirez, was straightforward witness, generally, but not 
specifically, denied what was attributed to him, Ramirez testi-

fied inconsistently. He initially 
testified that, on or about Janu-
ary 24, 2000, in Respondent™s office, the latter ﬁasked me if I 

supported the Union,ﬂ and that he 
said he was thinking about it. 
During cross-examination, the 
alleged discriminatee changed 
his testimony, stating, ﬁHe was asking me if I supported the 
Union, if I agreed with them.ﬂ Notwithstanding that Howard 
failed to testify at the hearing and deny what was attributed to 
him by Ramirez and that Guarda
do did not specifically deny 
what was attributed to him by
 Ramirez, given my impression 
that he was not an entirely cand
id witness and his discordant 
versions of the same conversations, I am not confident that 
Ramirez was forthright concer
ning his purported conversations 
with Howard and Guardado a
nd cannot rely upon his testi-
mony. In these circumstances, I shall recommend that para-
graphs 6(b) and (d) of the complaint be dismissed. 
However, I conclude that there is merit to the allegations of 
paragraph 6(e) of the complaintŠthat Respondent, through 

Patrick Kay, violated Section 8(a)(1) of the Act by interrogat-
ing employees concerning their union membership, activities, 
and sympathies and by offering 
reemployment with Respondent 
to discharged employees if they
 abnegated their support for the 
Union. Jose Ramirez also testified with regard to these allega-
tions, and, while I do not view him as being entirely reliable, as 
compared to Patrick Kay, he was a more sincere witness. Kay™s 
demeanor, while testifying, was that of an inherently disin-
genuous witness, one not worthy of belief or reliance. More-
over, of course, Kay was unabl
e to recall any conversations 
with Ramirez and only generally,
 and not specifically, denied 
what was attributed to him by the alleged discriminatee. Ac-

cordingly, I find that, a week after his discharge, Ramirez re-
turned to Respondent™s office in
 order to obtain his final check 
and spoke to Kay, who, after initially asking Ramirez if he 

ﬁwas with the Union,ﬂ told him ﬁif [he] took [his] signature off 
of the petition . . . he could he
lp [Ramirez] to get back [his] 
job.ﬂ Assuming that the alleged 
discriminatee was an employee 
and not a supervisor, within the 
meaning of Section 2(11) of the Act,56 Kay™s latter comment was blatantly unlawful. Thus, the 
Board has held that an employer may act in violation of Section 
8(a)(1) of the Act by its comments to unlawfully laid off or 
former employees and by making 
job offers to applicants for 
employment conditioned said i
ndividuals quitting their union. 
Culley Mechanical Co.,
 316 NLRB 26 at 26 (1995); 
Honda of Hayward, 307 NLRB 340, 349 (1992); Nissen Foods (USA) 
Corp., 272 NLRB 371 (1984). Moreover, an offer of reinstate-

ment to an unlawfully discha
rged employee conditioned upon 
cessation of his union activities is 
not a bona fide offer of rein-statement. 
Romal Iron Works Corp.,
 285 NLRB 1178 fn. 1 
(1987). Therefore, by conditio
ning reinstatement upon Rami-
rez™ recantation of his support for the Union, Kay acted in vio-
lation of Section 8(a)(1) of the 
Act. Further, while, given his 
signature upon the residential ro
ofing employees™ January 21 
petition, Ramirez was an overt 
supporter of the Union, as Kay 
was a high-ranking management official and his opening ques-tion to Ramirez was accompanied by an unlawfully-imposed 

reinstatement condition, Kay™s 
question must be viewed as unlawful interrogation, violative of Section 8(a)(1) of the Act. 
I next consider the alleged un
lawful layoffs of Celestino 
Gonzales, Martin Gonzalez, and Ricardo Camarena and the 

alleged unlawful discharges of
 Jesus Camargo and Jose Rami-
rez. In this regard, Board law in
 Section 8(a)(1) and (3) cases is 
well settled. Thus, as explained by the Board in 
Naomi Knitting 
Plant, 328 NLRB 1279, 1281 (1999); in 
Wright Line, 251 
NLRB 1083, 1089 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), 

cert. denied 455 U.S. 989 (1982), approved in 
NLRB v. Trans-
portation Management Corp.,
 462 U.S. 393 (1983), to set forth 
a violation under Section 8(a)(3) of the Act, the General Coun-

sel is required to show by a pr
eponderance of the evidence that 
anti-union animus was a motiva
ting factor in Respondent™s 
conduct. Once this showing has been made, the burden shifts to 
Respondent to demonstrate that the same action would have 
taken place in the absence of or notwithstanding the employees™ 
                                                          
 56 I shall discuss this issue infra. 
  DAVEY ROOFING
, INC. 239
activities in support of the Union. To sustain his initial burden, 
that of persuading the Board that Respondent acted out of anti-
union animus, the General Counsel 
must show (1) that the em-
ployees were engaged in union 
activities; (2) that Respondent 
was aware of or suspected the employees™ involvement in ac-
tivities in support of the Union;
 and (3) the employees™ activi-
ties in support of the Union were a substantial or motivating 
factor for Respondent™s actions. Such motive may be demon-
strated by circumstantial evidence as well as by direct evidence 
and is a factual issue. 
FPC Moldings, Inc. v. NLRB
, 64 F.3d 935, 942 (4th Cir. 1995), enfg. 314 NLRB 1169 (1994). Four 

points are relevant to the foregoing analytical approach. First, 
in concluding that the General 
Counsel has established a prima 
facie showing of unlawful animus, the Board will not ﬁquantita-

tively analyze the effect of the unlawful motive. The existence 
of such is sufficient to make a discharge a violation of the Act.ﬂ 
Wright Line, supra at 1089 fn. 4. Second, once the burden has shifted to Respondent, the crucial inquiry is not whether Re-

spondent could have engaged in
 its alleged unlawful acts and 
conduct but, rather, whether Res
pondent would have done so in the absence of the alleged discriminatees™ support for the Un-ion. Structural Composites Industries,
 304 NLRB 729 (1991); Filene™s Basement Store,
 299 NLRB 183 (1990). Third, pre-
textual discharge cases should be viewed as those in which ﬁthe 
defense of business justification is wholly without meritﬂ 
(Wright Line, supra at 1089 fn. 5), and the ﬁburden shiftingﬂ 
analysis of 
Wright Line
 need not be utilized. Arthur Anderson & Co.,
 291 NLRB 39 (1989). Finally, as to the latter point, ﬁit 
is . . . well settled . . . that when a respondent™s stated motives 
for its actions are found to be fa
lse, the circumstances warrant 
the inference that the true motive is an unlawful one that the 
respondent desires to conceal.ﬂ 
Fluor Daniel, Inc.,
 304 NLRB 
970, 970 (1991); 
Shattuck Denn Mining Corp. v. NLRB,
 362 F.2d 466 (9th Cir. 1966). 
In my view, counsel for the General Counsel has met its bur-
den of proof and established th
at antiunion animus was the 
motivating factor in its decisions
 to lay off Gonzales, Gonzalez, 
and Camarena and to discharge Camargo and Ramirez. Thus, 
each of the alleged discriminatees, including Camarena, ap-
pears to have been a supporter of the Union and attended union 
meetings. In addition,
 Gonzales, Gonzalez
, Camargo, and Ra-mirez participated in the roofing employees™ rally outside the 

Las Vegas office and warehouse facility on January 21, and the 
signature of each alleged discriminatee, incl
uding that of Cama-
rena, is on the roofing employees™
 petition, which was given to 
Respondent on January 21, 200
0. Respondent™s knowledge of 
the contents of the petition is clear. On this point, there is no 
dispute that, on January 21, the Union sent a copy of the peti-
tion, by facsimile, to Respondent™s Las Vegas office; that a 
copy of the petition was sent
 from Respondent™s Las Vegas 
office to its corporate office in Irvine, California; and that, at 

the latter location, officials, 
including Tim Davey, Patrick Kay, 
and Cheryl Daniel,
57 closely reviewed and discussed the docu-
                                                          
 57 Daniel™s demeanor, while testif
ying, was that of a mendacious 
witness. In my view, she testifie
d in a manner calculated to buttress 
Respondent™s defenses to the allegations of the complaint rather than 

truthfully. In short, as with Kay, he
r testimony is not worthy of belief. 
ment on the following Monday. The timing of Respondent™s 
layoff of the entire Celestino Gonzales loading crew on that 
very Monday afternoon is redol
ent of unlawful animus. The Board has long held that adve
rse employee acti
ons, which oc-cur immediately after conspic
uous union activity, are clear 
indicia of unlawful animus. Standard Sheet Metal, Inc., 326 NLRB 411 (1998) (unlawful animus inferred from a suspension 
given 1 day after the discrimina
tee argued with his supervisor 
about a union); Norman King Electric
, 324 NLRB 1077, 1077 (1997) (unlawful animus inferre
d from the fact that the dis-
criminatees were let go ﬁonly af
ter they had engaged in pro-
tected picketingﬂ); 
Best Plumbing Supply,
 310 NLRB 143, 143 (1993) (unlawful animus inferre
d from the fact that the dis-
criminatee was terminated 30 minutes after he ﬁtook issueﬂ 
with a supervisor™s statements at an employee meeting during 
which company officials expressed opposition to a union); and 
Pincus Elevator & Electric Co.,
 308 NLRB 684 (1992) (unlaw-
ful animus inferred from the fact that the discriminatees were 

terminated 1 day after their attendance at a union meeting). 
Further, given the utterly contra
dictory nature of Respondent™s 
defense, as set forth below, what I view as the pretextual nature 

of the discharges of Camargo a
nd Ramirez is likewise clearly 
suggestive of unlawful animus. 
Also demonstrative of Respon-
dent™s antiunion animus was the unlawful condition, which 
Patrick Kay placed upon his offer of
 reinstatement to Jose Ra-mirezŠthat the alleged discr
iminatee remove his signature from the Las Vegas residential r
oofing employees™ January 21 
petition. Regarding the layoffs of Cele
stino Gonzales, Martin Gon-
zalez, and Ricardo Camarena, th
e burden shifted to Respondent 
to establish that it would have laid off the three alleged dis-

criminatees notwithstanding their support for the Union. Re-
spondent asserts that the three 
members of Celestino Gonzales™ 
loading crew were laid off due to a decline in work. At the 
outset, while Patrick Kay admitted that Steve Howard, who is 
no longer employed by Respondent and who did not testify at 

the hearing, made the decision to lay off the three alleged dis-
criminatees without any input from him, Cheryl Daniel contra-

dicted him, asserting that Kay 
himself told her he was going to 
be laying off the employees, a
nd, despite being reminded about 
his admission, did not retract her assertion. Moreover, Respon-
dent™s proffered testimony, rega
rding an asserted slow down of 
available work, was inconsistent
 and uncorroborated. At first 
asked if, during 2000, there had been a slow down in the avail-

able work for loaders, Kay replied, ﬁNo. It was steady.ﬂ Imme-
diately thereafter, he contradicted himself when asked if he 
recalled the layoff of a loading crewŠﬁI™m not sure of the 
month, but it was a slow time. It was when we slowed down.ﬂ Subsequently, he sought to palliate his prior testimonyŠ

deceitfully, in my view, statin
g that he had ﬁmisunderstoodﬂ what he had originally been asked and that what he meant was 

there had been no change in the availability of work since the 
layoffs. Cheryl Daniel testified that Kay informed her that the 
work slow down occurred during February 2000; however, Kay 
failed to corroborate her on 
this point. Further, Respondent 
offered no corroborating documentation, establishing a slow 

down in work either generally throughout the Las Vegas area or 
specifically at the Red Rock housing development. In the in-
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 240 
stant fact circumstances, the significance of this omission can 
not be overstated, for, as an
other administrative law judge 
wrote, ﬁone reasonably would 
expect some independent cor-
roborating proof of the Respondent™s extraordinary conditions 
in its business that would necessitate layoffs.ﬂ 
Power Equip-
ment Co., 330 NLRB 70, 76 (1999). Indeed, the Board has held 
that it is ﬁincumbentﬂ upon an 
employer, who asserts an eco-
nomic defense, to proffer 
more than oral testimony. 
Reeves 
Rubber, Inc.,
 252 NLRB 134, 143 (1980). In addition, in the 
absence of Steve Howard, the only evidence, concerning the 

availability of work at the Red 
Rock jobsite, is found in the 
respective testimony of Celest
ino Gonzales and Martin Gon-
zalez, each of whom appeared to be testifying in a frank and 
forthright manner. According to the former, when Howard 
informed him of the layoffs on January 24, his crew had been 
working ﬁsix or seven days per weekﬂ and between 8 and 10 
hours each day and had just worked the entire weekend. Also, 
preparatory roofing work was being finished on many houses, 
and no one previously had mentioned to him the possibility of a 
layoff. Likewise, Gonzalez testified that, at the time of his lay-
off, six houses were ready for the placement of roofing materi-
als, enough work for a week or two, and numerous houses were 
in the construction process. Next, both Kay and Daniel testified 
that seniority is a factor in layoffs and that, inasmuch as the 

Celestino Gonzales loading crew 
had the least seniority of the 
four Las Vegas area loading crew
s, the three alleged discrimi-
natees were selected for layo
ff; however, as above, no corrobo-
rative documentation was offered 
and it does not appear that 
the signatures of any of the remaining three operators appears 
on the January 21 petition. Finally, while it is true that, subse-
quent to the layoffs of Celes
tino Gonzales, Martin Gonzalez, 
and Ricardo Camarena through September 2000, Respondent 

utilized one of its existing loading crews to perform its loading 
work at the Red Rock jobsite, no operator had been hired to 
replace Celestino G
onzales, and not until June 15 did Respon-
dent hire another loader, it is also true that no less than 74 resi-
dential roofing employees were 
hired by Respondent on a full-
time or temporary basis during the period December 1999 

through September 2000; that three new loader employees were 
hired during the summer 2000 and Respondent offered no 
documents corroborative of Daniel
™s assertion they replaced 
employees on the three existing loading crews; and that, during 

the time period October 1999 through the date of the hearing, 
approximately 40 roofing employ
ees, other than those classi-
fied as operators and loaders, 
performed loading work and were 
compensated for such work. Based on the foregoing, it is clear, 
and I find, that Respondent 
has failed to meet its Wright Line, supra, burden of proof that it 
would have laid off Gonzales, 
Gonzalez, and Camarena notwith
standing their support for the 
Union. With regard to alleged discri
minatees Camargo and Ramirez, 
Respondent™s purported defense to their alleged unlawful dis-
charges is based on the respective testimony of Salvador Guar-
dado and Patrick Kay; however, 
their attestations, concerning 
Respondent™s putative decision 
making process and of its ra-tionale underlying the discharges, are utterly antithetical in 
nature and not worthy of belief
. Thus, as to the former, Guar-
dado testified that, the day after each alleged discriminatee had 
refused to sign his safety warni
ng notice, he spoke to Kay one 
time over a speaker-phone in Steve Howard™s office and merely 
told Kay he had given out 12 viol
ations and ﬁtwo of them had 
refused to signﬂ and that Kay ch
aracterized this 
as insubordina-tion and instructed Guardado to terminate the employees. In 

contrast, Kay testifie
d that, on the day of the safety sweep, 
Guardado twice telephoned him at
 his office on his cellular 
phone from a jobsite; that, during their first conversation, 
Guardado informed him a ﬁfewﬂ employees had refused to sign 
their warning notices and named them, and he instructed Guar-
dado to inform the employees their jobs were not in jeopardy 
and it was just company policy for them to acknowledge receipt 
of the warnings; that, during thei
r second conversation later that 
day, Guardado told him the employees again had refused to 

sign their warning notices and 
were exhibiting an ﬁinsubordi-
nateﬂ and ﬁdisrespectfulﬂ attitude toward him; and that he 

agreed such was insubordination and instructed Guardado to 
discharge the employees.
58  Further, while Guardado, who 
denied the occurrence of Kay™s sequence of events and denied 

first characterizing the alleged discriminatees™ respective be-
havior as insubordinate, quoted 
Kay as saying that the alleged 
discriminatees™ ﬁinsubordinationﬂ was the refusal of each to 

sign his safety warning notice and conceded not even knowing 
such behavior could be termed
 insubordination, Kay testified
59 that each alleged discrimina
tee™s insubordination was mani-
fested in two waysŠhis refusal to execute the warning notice 
and what he said to Guardado. Moreover, while Guardado de-
nied that either alleged discriminatee made any derogatory 
comment of a personal nature to hi
m, Kay insisted that what he 
found insubordinate was their ﬁl
ack of respect for a supervi-
sor.ﬂ
60  In these circumstances, one may only conclude that 
Respondent™s asserted defense fo
r the terminations of alleged 
discriminatees, Camargo and Ra
mirez, was nothing but a ca-nardŠa pretext designed to obfuscate Respondent™s actual 
motivationŠits unlawful animus toward its Las Vegas residen-
tial roofing employees who supported the Union. 
I turn now to Respondent™s c
ontentions that Jose Ramirez and Celestino Gonzales were not
 employees but rather supervi-
sors within the meaning of Section 2(11) of the Act. As to their 
                                                          
 58 Corroborative of my view that
 Kay was dissembling was his in-
ability to explain how the employee
s had acted insubordinately. He 
averred that he was relying upon what Guardado told him. 
59 Kay, who insisted employees are 
just expected to do so, conceded 
that there is no policy or practice, 
requiring employees to execute safety 
warning notices. 
60 Inasmuch as Cheryl Daniel was not involved in the decision to 
terminate alleged discriminatees, 
Camargo and Ramirez, I place no 
reliance upon her justification for the dischargesŠsafety is of such 
paramount importance to Respondent
 that failing to acknowledge a 
safety rules violation places Respondent ﬁat risk.ﬂ In this regard, I note 

that Respondent™s safety policies an
d procedures manual neither con-
tains a requirement that employees sign safety warning notices nor sets 
forth a punishment for failure to do so. Further, while, in fact, Respon-
dent has terminated employees pursu
ant to its progressive disciplinary 
policy, it is also true that Responde
nt has merely suspended, but not 
terminated, employees for serious acts of misconduct including disre-

garding a supervisor™s instructions
 and damaging relations with a cus-
tomer and using abusive language 
toward and fighting with fellow 
employees. 
  DAVEY ROOFING
, INC. 241
status as statutory supervisors, I note, at the outset, that the 
burden of establishing that an in
dividual is a supervisor within 
the meaning of Section 2(11) of the Act rests on the partyŠ

herein, RespondentŠwho asse
rts supervisory status. 
Hausner Hard-Chrome of KY., Inc
., 326 NLRB 426, 427 (1998).  Sec-
tion 2(11) of the Act defines a supervisor as:  
 [A]ny individual having authority, in the interest of the em-

ployer, to hire, transfer, suspend, lay off, recall, promote, dis-
charge, assign, reward, or discipline other employees, or re-
sponsibly to direct them, or to adjust their grievances, or to ef-
fectively recommend such action, if in connection with the 
foregoing the exercise of such authority is not of a routine or 

clerical nature but requires th
e use of independent judgment.  
 The statutory indicia quoted above are to be read in the dis-
junctive; as stated by the Board in 
Great American Products
, 312 NLRB 962, 962 (1993), ﬁan individual may be deemed a 

supervisor within the meaning of 
[the above provision] if it is 
shown that he or she possesses th
e authority to engage in any 
one or more of the functions en
umerated there and uses inde-
pendent judgment in exercising such authority.ﬂ Further, an 

individual, who is alleged to be 
a supervisor, must exercise his 
or her authority in the interests of the employer, and ﬁperform-

ance of those functions in a merely routine, clerical, perfunc-

tory, or sporadic manner will not suffice.ﬂ 
Nursing Center at Vineland, 
318 NLRB 901, 904 (1995); 
Great American Prod-ucts, supra. By the foregoing, Congress meant to ensure that 
only individuals, who are vested with ﬁgenuine management 

prerogativesﬂ are included within 
the definition, and ﬁthe Board 
must judge that the record prove
s that an alleged supervisor™s role was other than routine communication of instructions be-
tween management and employees 
without the exercise of any 
significant discretion.ﬂ 
Great American Products, 
supra; Quadrex Environmental Co.,
 308 NLRB 101, 102 (1992). 
Moreover, while an employer os
tensibly may grant supervisory 
authority to individuals, statut
ory supervisory status requires 
the existence of ﬁactual authority,ﬂ and ﬁmere paper authority 
does not confer supervisory status.ﬂ 
F. A. Bartlett Tree Expert 
Co., 325 NLRB 243 fn. 1 (1997). Also, absent evidence that 
individuals possess any of the e
numerated indicia of supervi-
sory status in Section 2(11), ﬁthe
re is no reason to consider so-
called secondary indicia, such 
as their titles, the employee-
supervisor ratio . . . or pay di
fferentials between them and oth-
ers in their departments.ﬂ 
Hausner Hard-Chrome of KY, Inc.,
 supra at 427. Finally, the Board has a duty not to construe the 

statutory language too broadly because the individual found to 
be a supervisor is denied the employee rights that are protected 
under the Act. Azusa Ranch Market,
 321 NLRB 811, 812 ((1996); Hydro Conduit Corp.,
 254 NLRB 433, 437 (1981). 
I do not believe that Jose Rami
rez should be categorized as a 
2(11) supervisor for Respondent
. Thus, analysis of Respon-
dent™s own description of a foreman™s authority, which, Patrick 
Kay admitted, was accurate, discloses that it includes none of 

the statutory indicia of supervisorial authority. Moreover, Sal-
vador Guardado admitted that, while acting as a foreman over a 
roofing crew, Ramirez, who spent 90 percent of his time work-
ing with his tools, possessed no authority to hire or fire em-
ployees, to recommend the discharge of employees, to lay off 
or recall employees from layoff status, or to promote
61 or re-ward employees. While Guardado stated that Ramirez had rec-
ommended the hiring of eight to 
ten individuals, he conceded 
three (Ramirez™ brother, his cousin, and one other) were hired 
because they previously had worked for Respondent, and the 
remainder were hired after each
 was interviewed regarding his 
knowledge of roofing work. Guardado further admitted that 

Ramirez lacked authority to suspend employees, and, while the 
alleged discriminatee ostensibly 
was authorized to discipline by 
sending employees, who paid no atte
ntion to his instructions, to the office, Guardado was unable to recall when, if ever, Rami-
rez did so. Ramirez himself conceded he possessed authority to 
discipline contumacious employees by ordering them to leave 
the jobsite; however, there is no record evidence that he ever 
exercised said authority and he
 denied doing so. Regarding the 
assigning of work and transf
erring personnel, Guardado con-ceded that the work of the employees on a roofing crew is re-
petitive on a daily basis and a foreman™s assignment of work 
entails merely directing employee
s to work on particular houses and that, while foremen inform superintendents if they have 

more workers than are required to complete the assigned work, 
the superintendents ultimately are responsible for transfers 
including deciding upon the locati
ons to which employees are 
to be transferred. Also, while there can be no doubt that Rami-

rez possessed authority to grant time off to employees on his 
roofing crews, roofers are paid by the piece for their work and 
are not paid for unfinished work. 
Furthermore, during his tenure with Respondent, Ramirez 
did not regularly act as a roof
ing foreman; rather, he ﬁsome-timesﬂ worked in said capacity and ﬁsometimesﬂ worked as a 

rank-and-file roofer along with a helper. When performing 
work in the latter capacity, wh
ich he was doing at the time of his discharge, Ramirez conceded he was responsible for the 

work performed by his helper; however, Respondent failed to 
offer, and the record is devoid of, any evidence probative of his 
statutory supervisorial authority 
in such circumstances. Further, 
while an individual, who acts
 as a foreman for Respondent, 
must place his signature upon the weekly time records for each 

person on his crew, the allege
d discriminatee was uncontro-
verted that, while just perform
ing roofing work, he was not required to execute the weekly time records of his helper. 
Therefore, assuming arguendo that, while working as a foreman 
over a roofing crew. Ramirez exercised the authority of a statu-
tory supervisor, and that, during the remainder of his tenure 
with Respondent, he worked as 
a rank-and-file employee, ﬁthe 
legal standard for a supervisor
y determination is whether the 
individual [spends] a regular 
and substantial portion of his 
working time in a supervisory pos
ition or whether such work is merely sporadic and insignificant.ﬂ 
Gaines Electric Co.,
 309 
NLRB 1077, 1078 (1992). As stated above, it was Respon-dent™s burden of proof, and, other than Ramirez™ own, uncon-
troverted, and vague estimate of his time, there is no record 
                                                          
 61 Guardado stated that Ramirez was authorized to recommend the 
promotion of employees, who worked on his crews, for promotion to 
foreman positions; however, he conceded that, prior to promotion, such 
employees are sent to other housing tracts where they are observed by 

superintendents to determine if th
ey are able to 
perform the work. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 242 
evidence, establishing that he worked other than sporadically as 
a foreman. Accordingly, I believ
e Respondent failed to meet its 
burden of proof in this regardŠt
o establish that Ramirez spent 
a ﬁregular and substantial porti
onﬂ of his working time as a foreman for Respondent. In all the foregoing circumstances, I 

conclude that, at the time of his 
discharge, Jose Ramirez was an 
employee for Respondent within th
e meaning of Section 2(3) of 
the Act and not a supervisor within the meaning of Section 
2(11) of the Act.
62  Likewise, I do not believe that Celestino Gonzales acted as a 
2(11) supervisor for Respondent. Thus, other than Patrick 

Kay™s assertion that, as an op
erator, Gonzales™ foreman func-
tions were the same as those of Jose Ramirez and that the duties 

and responsibilities of foreman ﬁgo straight across the board,ﬂ 
Respondent offered no evidence 
regarding Gonzales™ alleged 
statutory supervisorial status, and I place no reliance upon the 
testimony of the mendacious Ka
y. Gonzales, whose demeanor, 
while testifying, was that of a candid witness, specifically de-

nied having any authority to hire, to
 fire, to layoff and to recall, 
to transfer, to promote, to discipline, to assign work, to sus-

pend, to reward, to remedy grievances, or to recommend trans-
fers, promotions, or the hiring of
 employees or their discharges. 
In these circumstances, as he possessed none of the primary 

indicia of a statutory supervisor,
63 I find that, at the time of his layoff by Respondent, Gonzales was an employee within the 

meaning of Section 2(3) of the Act. 
Based on the foregoing, I find that Respondent laid off its 
employees, Celestino Gonzales, Martin Gonzalez, and Ricardo 
Camarena, and discharged its employees, Jesus Camargo and 
Jose Ramirez, because of their support for the Union in viola-

tion of Section 8(a)(1) and (3) of the Act. 
CONCLUSIONS OF 
LAW 1. Respondent is an employer
 engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
                                                          
 62 I have, of course, considered that, when working as a foreman, 
Ramirez received a weekly bonus. Such is only a secondary indicia of 
supervisorial authority; noting the questionable extent of his authority 

to exercise any of the primary indi
cia of a 2(11) supervisor, any reli-
ance upon a pay differential between 
Ramirez and other employees is 
not warranted. 
63 While he suggested to Martin Gonzalez that he apply for a job 
with Respondent, there is no record evidence that he recommended the 

hiring of his nephew to Respondent. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. By laying off its employees,
 Celestino Gonzales, Martin 
Gonzalez, and Ricardo Camarena, because of their support for 
the Union, Respondent engaged in acts and conduct violative of 
Section 8(a)(1) and (3) of the Act. 
4. By discharging its employ
ees, Jesus Camargo and Jose 
Ramirez, because of their support for the Union, Respondent 
engaged in acts and conduct violative of Section 8(a)(1) and (3) 
of the Act. 5. By conditioning its reinstatement of discharged employees 
upon their renunciation of their support for the Union, Respon-
dent engaged in acts and conduct vi
olative of Section 8(a)(1) of 
the Act 
6. By interrogating its employees regarding their union 
membership, sympathies, and activities, Respondent engaged in 

acts and conduct violative of S
ection 8(a)(1) of the Act. 
7. The above-described unfair labor practices are unfair labor 
practices affecting commerce within the meaning of Section 
2(6) and (7) of the Act. 
8. Respondent has engaged in no violations of the Act not specifically found above. 
REMEDY I have found that Respondent committed serious unfair labor 
practices within the meaning of 
Section 8(a)(1) and (3) and of 
the Act. Therefore, I shall recommend that it be ordered to 
cease and desist from engaging in
 such acts and conduct and to 
take certain affirmative actions which are necessary to effectu-

ate the purposes and policies of 
the Act. Having concluded that 
Respondent unlawfully laid off 
its employees Celestino Gonza-
les, Martin Gonzalez, and Ri
cardo Camarena and unlawfully 
discharged its employees Jesus 
Camargo and Jose Ramirez, I 
shall recommend that Respondent be ordered to offer to each 
immediate and full reinstatement to his former position of em-
ployment or, if that position no l
onger exists, to a substantially 
equivalent position, without prejudice to his seniority or other 

rights and privileges of employment
 to which each he may have 
been entitled, and to make each whole, with interest, for any 

losses he may have suffered as 
a result of Respondent™s unlaw-
ful discrimination against him. B
ackpay is to be computed in 
accordance with 
F. W. Woolworth Co.,
 90 NLRB 289 (1950), 
plus interest as computed in 
New Horizons for the Retarded,
 283 NLRB 1173 (1987). 
[Recommended Order omitted from publication]. 
   